

EXHIBIT 10.1

--------------------------------------------------------------------------------

Deal CUSIP Number: 75966FAL4
Term B Facility CUSIP Number: 75966FAM2


AMENDED AND RESTATED
TERM B LOAN CREDIT AGREEMENT
Dated as of March 5, 2013
among
REMY INTERNATIONAL, INC.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
The Other Lenders Party Hereto


MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
UBS SECURITIES LLC,
WELLS FARGO SECURITIES, LLC, and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers
UBS SECURITIES LLC,
WELLS FARGO BANK, N.A., and
DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Book Manager



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Section
Page
Article I
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
30
1.03
Accounting Terms
31
1.04
Rounding
31
1.05
Times of Day
31
1.06
Currency Equivalents Generally
31
1.07
Amendment and Restatement
32
Article II
THE COMMITMENTS AND CREDIT EXTENSIONS
32
2.01
The Loans
32
2.02
Borrowings, Conversions and Continuations of Loans
32
2.03
Prepayments
34
2.04
Mandatory Termination of Commitments
36
2.05
Repayment of Loans
37
2.06
Interest
37
2.07
Fees
37
2.08
Computation of Interest and Fees
38
2.09
Evidence of Debt
38
2.10
Payments Generally; Administrative Agent’s Clawback
38
2.11
Sharing of Payments by Lenders
40
2.12
Increase in Facility
41
Article III
TAXES, YIELD PROTECTION AND ILLEGALITY
44
3.01
Taxes
44
3.02
Illegality
48
3.03
Inability to Determine Rates
48
3.04
Increased Costs
49
3.05
Compensation for Losses
50
3.06
Mitigation Obligations; Replacement of Lenders
51
3.07
Survival
51
Article IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
51
4.01
Conditions of Initial Credit Extension
51
4.02
Conditions to all Credit Extensions
55
Article V
REPRESENTATIONS AND WARRANTIES
55
5.01
Existence, Qualification and Power
55
5.02
Authorization; No Contravention
56
5.03
Governmental Authorization; Other Consents
56
5.04
Binding Effect
56
5.05
Financial Statements; No Material Adverse Effect
56
5.06
Litigation
57





--------------------------------------------------------------------------------



5.07
No Default
58
5.08
Ownership of Property; Liens; Investments
58
5.09
Environmental Compliance
58
5.10
Insurance
59
5.11
Taxes
59
5.12
ERISA Compliance
59
5.13
Subsidiaries; Equity Interests; Loan Parties
60
5.14
Margin Regulations; Investment Company Act
61
5.15
Disclosure
61
5.16
Compliance with Laws
61
5.17
Intellectual Property; Licenses, Etc
62
5.18
Solvency
62
5.19
Casualty, Etc
62
5.20
Labor Matters
62
5.21
[Intentionally Omitted]
63
5.22
Deposit and Disbursement Accounts
63
5.23
Government Contracts
63
5.24
Customer and Trade Relations
63
5.25
Bonding; Licenses
63
5.26
Material Contracts
63
5.27
Regulation H
63
5.28
Foreign Assets Control Regulations
64
5.29
Anti-Terrorism Laws
64
5.30
Post-Closing Obligations
64
Article VI
AFFIRMATIVE COVENANTS
65
6.01
Financial Statements
65
6.02
Certificates; Other Information
66
6.03
Notices
69
6.04
Payment of Obligations
69
6.05
Preservation of Existence, Etc; Ownership of Loan Parties
69
6.06
Maintenance of Properties
70
6.07
Maintenance of Insurance
70
6.08
Compliance with Laws
70
6.09
Books and Records
71
6.10
Inspection Rights
71
6.11
Use of Proceeds
71
6.12
Covenant to Guarantee Obligations and Give Security
71
6.13
Compliance with Environmental Laws
73
6.14
Preparation of Environmental Reports
73
6.15
Further Assurances
74
6.16
Compliance with Terms of Leaseholds
74
6.17
Interest Rate Hedging
74





--------------------------------------------------------------------------------



6.18
Material Contracts
75
6.19
Disclosure Updates
75
6.20
Location of Inventory and Equipment
75
Article VII
NEGATIVE COVENANTS
75
7.01
Liens
75
7.02
Indebtedness
78
7.03
Investments
81
7.04
Fundamental Changes
82
7.05
Dispositions
82
7.06
Restricted Payments
84
7.07
Change in Nature of Business
85
7.08
Transactions with Affiliates
85
7.09
Burdensome Agreements; Material Contract
85
7.10
Use of Proceeds
86
7.11
Financial Covenants
86
7.12
[Intentionally Omitted]
86
7.13
Amendments of Organization Documents
86
7.14
Accounting Changes
86
7.15
Prepayments, Etc. of Junior Indebtedness
86
7.16
Amendment, Etc. of Indebtedness
86
7.17
Hazardous Materials
86
7.18
Cancellation of Indebtedness
87
7.19
No Speculative Transactions
87
7.20
ERISA
87
7.21
Sanctions
87
7.22
Permitted Receivables Financing Subsidiaries
87
Article VIII
EVENTS OF DEFAULT AND REMEDIES
87
8.01
Events of Default
87
8.02
Remedies upon Event of Default
89
8.03
Application of Funds
90
Article IX
ADMINISTRATIVE AGENT
91
9.01
Appointment and Authority
91
9.02
Rights as a Lender
91
9.03
Exculpatory Provisions
91
9.04
Reliance by Administrative Agent
92
9.05
Delegation of Duties
93
9.06
Resignation of Administrative Agent
93
9.07
Non-Reliance on Administrative Agent and Other Lenders
93
9.08
No Other Duties, Etc
94
9.09
Administrative Agent May File Proofs of Claim
94
9.10
Collateral and Guaranty Matters
94
9.11
Secured Hedge Agreements
95





--------------------------------------------------------------------------------



Article X
MISCELLANEOUS
95
10.01
Amendments, Etc
95
10.02
Notices; Effectiveness; Electronic Communications
97
10.03
No Waiver; Cumulative Remedies; Enforcement
99
10.04
Expenses; Indemnity; Damage Waiver
99
10.05
Payments Set Aside
101
10.06
Successors and Assigns
102
10.07
Treatment of Certain Information; Confidentiality
105
10.08
Right of Setoff
106
10.09
Interest Rate Limitation
106
10.10
Counterparts; Integration; Effectiveness
106
10.11
Survival of Representations and Warranties
107
10.12
Severability
107
10.13
Replacement of Lenders
107
10.14
Governing Law; Jurisdiction; Etc
108
10.15
Waiver of Jury Trial
109
10.16
No Advisory or Fiduciary Responsibility
109
10.17
Electronic Execution of Assignments and Certain Other Documents
110
10.18
Patriot Act
110
10.19
Time of the Essence
110
10.20
Intercreditor Agreement
110









--------------------------------------------------------------------------------



SCHEDULES
 
1.01(a)
Mortgaged Property
1.01(b)
Immaterial Subsidiaries
2.01
Commitments and Applicable Percentages
5.03
Certain Authorizations
5.06
Litigation
5.08(b)
Existing Liens
5.08(c)
Owned Real Property
5.08(d)
Leased Real Property (Lessee)
5.08(e)
Existing Investments
5.08(f)
Commercial Tort Claims
5.09
Environmental Claims
5.13
Subsidiaries and Other Equity Investments; Loan Parties
5.20
Labor Matters
5.23
Government Contracts
5.30
Post-Closing Obligations
6.12
Guarantors
7.01
Certain Customs Matters
7.02
Existing Indebtedness
7.09
Burdensome Agreements
10.02
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS
 
Form of
 
A
Committed Loan Notice
B
Note
C
Compliance Certificate
D-1
Assignment and Assumption
D-2
Administrative Questionnaire
E
Guaranty (attached to the Existing Credit Agreement)
F
Security Agreement (attached to the Existing Credit Agreement)
G
Intercreditor Agreement (attached to the Existing Credit Agreement)

















--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED TERM B LOAN CREDIT AGREEMENT (“Agreement”) is entered
into as of March 5, 2013, among Remy International, Inc., a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“MLPFS”), UBS SECURITIES LLC (“UBS”), WELLS FARGO SECURITIES, LLC and DEUTSCHE
BANK SECURITIES INC. (“DB”), as joint lead arrangers (in such capacities, the
“Arrangers”), UBS, Wells Fargo Bank, N.A. and DB, as co-syndication agents (in
such capacities, the “Syndication Agents”), and MLPFS, as book manager (in such
capacities, the “Book Manager”).
PRELIMINARY STATEMENTS:
Pursuant to that certain Term B Loan Credit Agreement, dated as of December 17,
2010 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), by and among the Borrower, the lenders party
thereto (the “Existing Lenders”), and the Administrative Agent, the Existing
Lenders extended certain term loans in the aggregate original principal amount
of $300,000,000 (the “Existing Loans”).
The Borrower, the Lenders and the Administrative Agent desire to amend and
restate the Existing Credit Agreement in its entirety on the terms and
conditions set forth herein, and the Lenders have agreed to extend term B loans
to the Borrower in the aggregate principal amount of $300,000,000, the proceeds
of which will be used to refinance the Existing Loans (subject to the conversion
of certain Existing Loans to the Loans as provided in Section 2.01) and for
general corporate and working capital purposes.
In consideration of the mutual covenants and agreements herein contained, the
Existing Credit Agreement is hereby amended and restated to read in its entirety
as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ABL Agent” means Wells Fargo Capital Finance, LLC, as administrative agent,
under the ABL Credit Agreement, together with its successors and assigns.
“ABL Credit Agreement” means the Credit Agreement, dated as of the Closing Date,
among the Borrower, the other borrowers party thereto, the ABL Agent, and the
lenders party thereto from time to time, as amended, restated, supplemented or
otherwise modified from time to time, including any refinancing credit agreement
thereof.




--------------------------------------------------------------------------------



“ABL Indebtedness” means the Indebtedness of the Borrower and the other
borrowers party to the ABL Credit Agreement under the ABL Loan Documents and
subject to the Intercreditor Agreement.
“ABL Lenders” means the “Lenders” as defined in the ABL Credit Agreement.
“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Credit
Agreement.
“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
Intercreditor Agreement.
“Account Debtor” means any Person who is obligated on an Account, chattel paper
or a general intangible.
“Accounts” has the meaning specified in the Security Agreement.
“Additional Commitments” has the meaning specified in Section 2.12(a).
“Additional Commitments Effective Date” has the meaning specified in
Section 2.12(e).
“Additional Documents” has the meaning specified in Section 6.15.
“Additional Facility” means at any time, (i) on or prior to any Additional
Facility Closing Date, the aggregate amount of the Additional Commitments at
such time and (ii) thereafter, the aggregate principal amount of the Additional
Loans of all Additional Lenders outstanding at such time.
“Additional Facility Amendment” has the meaning specified in Section 2.12(d).
“Additional Facility Closing Date” has the meaning specified in Section 2.12(f).
“Additional Lender” has the meaning specified in Section 2.12(c).
“Additional Loan OID” has the meaning specified in Section 2.12(b)
“Additional Loans” has the meaning specified in Section 2.12(a).
“Additional Loan Tranche” has the meaning specified in Section 2.12(a).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.




--------------------------------------------------------------------------------



“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Amended and Restated Term B Loan Credit Agreement.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Restatement Date, such Lender’s Commitment at such
time and (ii) thereafter, the principal amount of such Lender’s Loans at such
time. The initial Applicable Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, in respect of the Facility, 3.00% per annum, in the
case of Eurodollar Loans, and 2.00% per annum, in the case of Base Rate Loans.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” has the meaning specified in the Preliminary Statements.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed or advised by the same investment
advisor/manager or by affiliated investment advisors/managers.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related




--------------------------------------------------------------------------------



consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto.
“Available Amount” means, as at any date, the sum of, without duplication:
(a)    the aggregate cumulative amount, not less than zero, equal to 50% of (x)
100% minus the then applicable ECF Percentage times (y) Excess Cash Flow for
each fiscal year beginning with the fiscal year ending December 31, 2013;
(b)    the Net Cash Proceeds received after the Restatement Date and on or prior
to such date from any equity issuance by the Borrower (which is not Disqualified
Capital Stock), excluding any Net Cash Proceeds of an IPO used by the Borrower
or any of its Subsidiaries to retire, redeem, repurchase or acquire any Equity
Interests of the Borrower or any of its Subsidiaries;
(c)    an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash and Cash Equivalents by any Loan
Party in respect of any Investments made with the proceeds of the Available
Amount; and
(d)    the aggregate amount actually received in cash or Cash Equivalents by any
Loan Party in connection with the sale, transfer or other disposition of its
ownership interest in any in any Foreign Subsidiary, in each case, to the extent
of the Investment in such Foreign Subsidiary; in each case, that has not been
previously applied pursuant to Section 7.03(l) or Section 7.06(d).
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided that in no event
shall the Base Rate be less than 2.25%. The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board of Directors” means the board of directors (or comparable managers) of
the Borrower or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).
“Book Manager” has the meaning specified in the Preliminary Statements.
“Borrower” has the meaning specified in the introductory paragraph hereto.




--------------------------------------------------------------------------------



“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01(b).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capitalized Lease Obligations” means that portion of the obligations under a
Capitalized Lease that is required to be capitalized in accordance with GAAP.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or an ABL Lender or
(B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and




--------------------------------------------------------------------------------



(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    prior to an IPO, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than Fidelity becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 40% of the equity securities of the Borrower entitled
to vote for members of the Board of Directors on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or
(b)    upon and following an IPO, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than Fidelity becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to




--------------------------------------------------------------------------------



acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of 40% or more
of the equity securities of the Borrower entitled to vote for members of the
Board of Directors on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or
(c)    during any period of 12 consecutive months, a majority of the members of
the Board of Directors of the Borrower cease to be composed of individuals (i)
who were members of the Board of Directors on the first day of such period, (ii)
whose election or nomination the Board of Directors was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of the Board of Directors or (iii) whose election
or nomination to the Board of Directors was approved by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of the Board of Directors (excluding, in the case
of both clause (ii) and clause (iii), any individual whose initial nomination
for, or assumption of office as, a member of the Board of Directors occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors); or
(d)    a “change of control” or any comparable term under, and as defined in,
the ABL Credit Agreement shall have occurred.
“Closing Date” means December 17, 2010.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, the Reaffirmation
Agreement, IP Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, each as amended,
restated, supplemented or otherwise modified from time to time.
“Commitment” means, as to each Lender, its obligation to make Loans on the
Restatement Date to the Borrower pursuant to Section 2.01 in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment”.




--------------------------------------------------------------------------------



“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income tax expense, (iii) depreciation and amortization expense, (iv)
other non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Borrower and its Subsidiaries for such Measurement Period), (v) net loss (or
gain) on early extinguishment of debt, net of any tax benefit (or taxes payable)
as result thereof, (vi) any non-cash impairments of non-working capital assets,
(vii) net loss (or gain) on the disposition of assets permitted hereunder (viii)
non-cash expenses resulting from any employee benefit or management compensation
plan or the grant of stock and stock options pursuant to a written agreement or
the treatment of such options under variable plan accounting and (ix) cash fees,
premiums and expenses incurred in connection with the Transaction and minus (b)
to the extent included in calculating such Consolidated Net Income, all non-cash
items increasing Consolidated Net Income which do not represent a cash item in
such period or any future period (in each case of or by the Borrower and its
Subsidiaries for such Measurement Period).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, all Indebtedness of
the type described in clauses (a) and (f) of the definition of Indebtedness in
an amount that would be reflected on a balance sheet prepared as of such date in
accordance with GAAP (but (x) excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition and (y) any Indebtedness that is issued at a
discount to its initial principal amount shall be calculated based on the entire
principal amount thereof), excluding (i) obligations in respect of letters of
credit, except to the extent of unreimbursed amounts thereunder and (ii)
Attributable Indebtedness of the type described in clause (b) of the definition
of Attributable Indebtedness.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest, but
excluding amortization of original issue discount and deferred financing cost)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP including all interest
charges and expenses associated with factoring transactions, (b) all interest
paid or payable with respect to discontinued operations and (c) the portion of
rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP, in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.




--------------------------------------------------------------------------------



“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s ratable interest in the net income of
any such Person (based on the equity ownership of such Person) for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution in respect of such equity ownership (and in the case of a dividend
or other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso).
“Consolidated Total Assets” means the total assets of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the consolidated balance sheet of the Borrower.
“Contractual Obligation” means, as to any Person, any provision of any Equity
Interests issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corporate Restructuring” has the meaning set forth in Section 7.05(d).
“Credit Extension” means a Borrowing.
“Current Assets” means, with respect to any Person, all current assets of such
Person as of any date of determination calculated in accordance with GAAP, but
excluding cash, Cash Equivalents and Indebtedness due from Affiliates.




--------------------------------------------------------------------------------



“Current Liabilities” means, with respect to any Person, all liabilities that
should, in accordance with GAAP, be classified as current liabilities, and in
any event shall include all Indebtedness payable on demand or within one year
from any date of determination without any option on the part of the obligor to
extend or renew beyond such year, all accruals for federal or other taxes based
on or measured by income and payable within such year, but excluding the current
portion of long-term debt required to be paid within one year.
“Customer Obligations” means liabilities classified as customer obligations on
the Borrower’s balance sheet.
“Debt Rating” means the rating as determined by either S&P or Moody’s
(collectively, the “Debt Ratings”) of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans under the Facility plus (iii) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means any Lender that (a) has failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (b) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.
“Deposit Account” means a deposit account (as that term is defined in the UCC).
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Diligence Certificate” means the Diligence Certificate of the Loan Parties,
dated as of the Restatement Date.
“Disclosed Litigation” has the meaning set forth in Section 5.06.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or Accounts or any rights and claims associated
therewith.




--------------------------------------------------------------------------------



“Disqualified Capital Stock” means any Equity Interest that by its terms (a)
provides for the scheduled cash payment of any dividends (other than dividends
payable solely in shares of Qualified Capital Stock), (b) matures or is
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Capital Stock), in each case in whole or in part and whether upon the occurrence
of any event, pursuant to a sinking fund obligation on a fixed date or otherwise
(including as the result of a failure to maintain or achieve any financial
performance standards but except as a result of a change of control or asset
sale so long as any rights of the holders thereof in such circumstances shall be
subject to the prior payment in full of the Loans and all other Obligations that
are due and payable) or (c) are convertible or exchangeable, automatically or at
the option of any holder thereof, into any Indebtedness, Equity Interests or
other assets other than Qualified Capital Stock, in the case of clauses (a), (b)
and (c), prior to the date that is 91 days after the final scheduled Maturity
Date (other than (i) upon payment in full of the Obligations (other than
contingent indemnification obligations and other contingent obligations not yet
due and owing) or (ii) upon a “change in control” or sale of assets; provided
that any payment required pursuant to this clause (ii) is subject to the prior
repayment in full of the Obligations (other than contingent indemnification
obligations and other contingent obligations not yet due and owing)); provided
further, however, that if such Equity Interest is issued to any employee or to
any plan for the benefit of employees of the Borrower or any Subsidiary or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Borrower or such Subsidiary in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.
“ECF Percentage” means, with respect to any fiscal year of the Borrower, (i)
50%, if the Consolidated Leverage Ratio as of the last day of such fiscal year
was equal to or greater than 3.00 to 1.00 and (ii) 0%, if the Consolidated
Leverage Ratio as of the last day of such fiscal year was less than 3.00 to
1.00.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“Engagement Letter” means the letter agreement, dated February 15, 2013, among
the Borrower, the Administrative Agent, the Arrangers, the Syndication Agents
and the Book Manager, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.




--------------------------------------------------------------------------------



“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equipment” means equipment (as that term is defined in the UCC).
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.




--------------------------------------------------------------------------------



“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; provided, that in no event shall the
Eurodollar Rate be less than 1.25%; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) Consolidated EBITDA for such fiscal year over (b) the sum (for such
fiscal year) of (i) Consolidated Interest Charges actually paid in cash by the
Borrower and its Subsidiaries, (ii) scheduled principal repayments of Loans
pursuant to Section 2.05, and scheduled principal payments of other Consolidated
Funded Indebtedness, (iii) all taxes actually paid in cash by the Borrower and
its Subsidiaries, (iv) Capital Expenditures actually made by the Borrower and
its Subsidiaries in such fiscal year (excluding any reimbursement or other third
party payments from private or governmental entities, including the Department
of Energy), (v) any extraordinary non-recurring gains or any non-cash gains
solely to the extent they will not result in cash receipts in any future period,
(vi) cash from operations used to consummate a Permitted Acquisition or
Investments permitted under Section 7.03(c)(iii) or 7.03(k), and (vii) cash
payments made with respect to Customer Obligations, plus or minus (as the case
may be), (c) Working Capital Changes.




--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the United States (or any political subdivision or taxing
authority thereof or therein) or by any other jurisdiction as a result of a
present or former connection between the Administrative Agent, such Lender or
such other recipient and the jurisdiction of the Governmental Authority imposing
such Tax (or any political subdivision or taxing authority thereof or therein),
other than any such connection arising solely from the Administrative Agent,
such Lender or such other recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any Loan
Document), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any United States withholding tax that is required to be imposed on amounts
payable to a Lender pursuant to the Laws in force at the time such Lender
becomes a party hereto (or designates a new Lending Office), (d) any withholding
tax that is attributable to such Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except, in each case, to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or (iii), (e) any
withholding tax that is imposed under Sections 1471 through 1474 of the Code and
any Treasury regulations or other administrative guidance promulgated thereunder
(“FATCA”), (f) any tax resulting from a Lender’s failure to comply with Section
3.01(e) (other than as a result of a Change in Law) and (g) any interest,
penalties or additions to tax in respect of the foregoing.
“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.
“Existing Lenders” has the meaning specified in the Preliminary Statements.
“Existing Loans” has the meaning specified in the Preliminary Statements.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
“Facilities” means, at any time, the Term B Facility and any Additional
Facility.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so




--------------------------------------------------------------------------------



published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated as of the Restatement Date, by
and between the Borrower and the Administrative Agent.
“Fidelity” means Fidelity National Special Opportunities, Inc.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia.
“Foreign Plan” has the meaning specified in Section 5.12(d).
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
under the laws of the United States, any State thereof or the District of
Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“General Motors Agreement” means that certain Accommodation Agreement dated as
of July 30, 2007 between Remy Inc. and General Motors Corporation, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with Section 7.09(b).
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment




--------------------------------------------------------------------------------



or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Restatement Date or entered
into in connection with any acquisition or Disposition of assets permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, the Domestic Subsidiaries of the Borrower
listed on Schedule 6.12 and each other Domestic Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12 but excluding Permitted Receivables Financing
Subsidiaries and Immaterial Subsidiaries (provided that if any such Subsidiary
becomes a borrower or guarantor under the ABL Credit Agreement, such Subsidiary
shall also become a Guarantor).
“Guaranty” means, collectively, the Guaranty, dated as of the Closing Date, made
by the Guarantors in favor of the Secured Parties, substantially in the form of
Exhibit E attached to the Existing Credit Agreement, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.12, each as
amended, restated, supplemented or otherwise modified from time to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means (a) any Person that, at the time it enters into an interest
rate Swap Contract required under Section 6.17, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract or (b) with respect to
any such Swap Contract existing on the Restatement Date, any Person that is a
Lender or an Affiliate of a Lender on the Restatement Date, in its capacity as a
party to such Swap Contract.
“Immaterial Subsidiaries” means any Subsidiary of the Borrower that, (a) as of
the date of the most recent financial statements required to be delivered
pursuant to Section 6.01(a) and (b), either (i) does not have assets (together
with the assets of all other Immaterial Subsidiaries) in excess




--------------------------------------------------------------------------------



of 1.5% of the Consolidated Total Assets or (ii) does not have EBITDA (together
with the EBITDA of all other Immaterial Subsidiaries) in excess of 1.5% of the
Consolidated EBITDA and (b) is otherwise not necessary for the ongoing business
operations of the Borrower and its Subsidiaries taken as a whole. As of the
Restatement Date, the Immaterial Subsidiaries are the entities set forth on
Schedule 1.01(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (x) trade accounts payable in the ordinary
course of business, (y) any earn-out obligation until such obligations becomes a
liability on the balance sheet of such Person in accordance with GAAP and (z)
expenses accrued in the ordinary course of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof




--------------------------------------------------------------------------------



as of such date. The amount of Indebtedness of any Person for purposes of clause
(e) that is expressly made non-recourse or limited recourse (limited solely to
the assets securing such Indebtedness) to such Person shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as reasonably
determined by such Person in good faith.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Information Memorandum” means the information memorandum dated February 2013
used by the Arrangers in connection with the syndication of the Loans.
“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.
“Intercompany Note” means the Intercompany Demand Promissory Note, dated as of
the Closing Date, by and among Borrower and its Subsidiaries party thereto, as
amended, restated, supplemented or otherwise modified from time to time.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and among the Borrower, the other Loan Parties party thereto,
the Administrative Agent and the ABL Agent, substantially in the form of Exhibit
G attached to the Existing Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time, provided that any such amendment,
restatement, supplement or modification is provided to the Borrower.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at




--------------------------------------------------------------------------------



the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Inventory” means inventory (as that term is defined in the UCC).
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment but giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto.
“IPO” means the first underwritten public offering by the Borrower of its Equity
Interests pursuant to a registration statement filed with the SEC in accordance
with the Securities Act.
“IP Rights” has the meaning specified in Section 5.17.
“IP Security Agreement Supplement” has the meaning specified in of the Security
Agreement.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means any entity in which the Borrower or one or more
Subsidiaries hold equity interests representing at least 20%, but not more than
50%, of the total outstanding Equity Interests of such entity.
“Junior Indebtedness” means Indebtedness of any Loan Party which is subordinated
in right of payment to the payment obligations of such Loan Party under the
respective Loan Documents, in each case on subordination terms reasonably
acceptable to the Administrative Agent.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.




--------------------------------------------------------------------------------



“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), excluding
licenses of or options to license intellectual property and covenants not to
assert claims of infringement, misappropriation or other violations with respect
to intellectual property.
“Loan” means the term B loans made by any Lender under Section 2.01 and any
Additional Loans made by any Lender to the Borrower pursuant to Section 2.12.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Intercreditor Agreement, (f) the
Engagement Letter, (g) the Fee Letter, (h) the Intercompany Note, (i) the
Reaffirmation Agreement and (j) any Additional Facility Amendment.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Locomotive Business” means the remanufacturing of engine components for the
locomotive, marine and other industries, conducted by Western Reman Industrial,
Inc.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, of the enforceability or priority of the Administrative Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of the Borrower or its Subsidiaries, of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party, or of
the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.
“Material Contract” means (i) the General Motors Agreement, (ii) each of the
agreements listed on Schedule 5.24 and (iii) any other agreement the early
expiration or early termination of which would reasonably be expected to result
in a Material Adverse Effect.
“Material Subsidiaries” means the Subsidiaries of the Borrower other than the
Immaterial Subsidiaries and the Permitted Receivables Financing Subsidiaries.




--------------------------------------------------------------------------------



“Maturity Date” means March 5, 2020; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
“Material Real Property” means any parcel of real property owned in fee by a
Loan Party with a fair market value in excess of $10,000,000; provided, however,
that the aggregate fair market value of all real properties owned in fee by the
Loan Parties that are not Material Real Properties shall not exceed $25,000,000;
provided, further, that in no event shall any real property owned in fee by any
Loan Party with a fair market value less than $1,000,000 be required to be
subject to a Mortgage in favor of the Administrative Agent.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower. Notwithstanding the foregoing,
for the purposes of determining the Consolidated Interest Coverage Ratio and the
Consolidated Leverage Ratio for the fiscal quarters ending on or before
September 31, 2011, Consolidated Interest Charges and the Consolidated Funded
Indebtedness for such periods shall be determined on a pro forma basis after
giving effect to the Loans as if the Loans were made at the beginning of the
applicable Measurement Period.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means each deeds of trust, trust deeds, deeds to secure debt and
mortgages covering the properties listed on Schedule 1.01(a) (together with the
Assignments of Leases and Rents referred to therein and each other mortgage
delivered pursuant to Section 6.12), in each case as amended, restated,
supplemented or otherwise modified from time to time.
“Mortgage Policy” means American Land Title Association Lender’s Extended
Coverage title insurance policies.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by any Loan Party, or any Extraordinary
Receipt received or paid to the account of any Loan Party, the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by any Lien permitted under the Agreement by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party in
connection with such transaction and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant




--------------------------------------------------------------------------------



to subclause (C) exceeds the amount of taxes actually required to be paid in
cash in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds; and
(b)    with respect to the sale or issuance of any Equity Interest by any Loan
Party, or the incurrence or issuance of any Indebtedness by any Loan Party the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other reasonable and customary out-of-pocket expenses, incurred by such Loan
Party in connection therewith.
“Non-Consenting Lender” means any Lender who does not agree to a consent,
waiver, amendment or release in the circumstances where (a) the Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto or a release of Collateral or a Guarantor, (b) the consent, waiver,
amendment or release in question requires the agreement of all affected Lenders
in accordance with the terms of Section 10.01 or all Lenders and (c) the
Required Lenders have agreed to such consent, waiver, amendment or release.
“Note” means a promissory note made by the Borrower in favor of a Lender,
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Secured Hedge Agreement, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies in the nature of a Tax
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, excluding, in each case, such amounts that
result from a Lender’s Assignment and Assumption pursuant to Section 10.06,




--------------------------------------------------------------------------------



grant of a participation to a Participant pursuant to Section 10.06(d), transfer
or assignment to or designation of a new applicable lending office or other
office for receiving payments under any Loan Document (collectively, “Assignment
Taxes”), except for Assignment Taxes resulting from an assignment requested or
required in writing by the Borrower or amounts that would have otherwise been
payable had no assignment or participation occurred.
“Outstanding Amount” means the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of the Loans
occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“PATRIOT Act” has the meaning specified in Section 10.18.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Acquisition” means any acquisition by the Borrower or any Material
Subsidiary of all of the Equity Interests of, or all or substantially all of the
assets constituting a business unit of, any other Person so long as, with
respect to any such acquisition, the following conditions are satisfied:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from such acquisition and such acquisition is consensual;
(b)    the Consolidated Leverage Ratio shall not exceed, on a pro forma basis
after giving effect to such acquisition, 3.50 to 1.00 (determined as of the last
day of the most recently ended fiscal quarter for which financial statements
were required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable);
(c)    after giving effect to such acquisition, the Borrower shall be in pro
forma compliance (determined on a pro forma basis as of the last day of the most
recently ended quarter for which financial statements were required to have been
delivered pursuant to Section 6.01(a) or (b), as applicable) with the other
financial covenants set forth in Section 7.11;
(d)    the target of such acquisition shall be primarily in the same line of
business as the Borrower and its Subsidiaries or one reasonably related,
complementary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or a reasonable extension
thereof;




--------------------------------------------------------------------------------



(e)    in the case of the acquisition of the Common Stock of another Person,
such acquisition shall not be consummated by the Borrower or its Subsidiaries
unless the board of directors of the target of such acquisition shall have
consented thereto;
(f)    if such Person will constitute a Material Subsidiary which is a Domestic
Subsidiary, such acquired Person shall become a Guarantor (to the extent such
Person survives such acquisition) and such acquired assets shall become the
Collateral under the Loan Documents, as applicable;
(g)    if the total consideration (other than any equity consideration) in
respect of such acquisition exceeds $10,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of the Borrower signed by a
Responsible Officer to such effect, together with all relevant financial
information for such Subsidiary or asset to be acquired reasonably requested by
the Administrative Agent prior to such acquisition to the extent available; and
(h)    concurrently with the consummation of such acquisition the Borrower shall
have complied with the requirements of Section 6.12 with respect thereto (or
made arrangements with the Administrative Agent acceptable to the Administrative
Agent with respect to the provisions of such Section 6.12).
“Permitted Encumbrances” has the meaning specified in the Mortgages.
“Permitted Ratio Debt” means unsecured Indebtedness incurred or issued by any
Loan Party, so long as (a) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the date that is not less than 91 days after the Maturity Date (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default), (b) the terms
of such Indebtedness do not include any financial maintenance covenants, (c) any
negative covenants included in the terms of such Indebtedness are incurrence
based and in any event such negative covenants, when taken as a whole, are not
more restrictive to the Loan Parties and their Subsidiaries than those set forth
in this Agreement (provided that a certificate of the Chief Financial Officer of
the Borrower delivered to the Administrative Agent in good faith at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement set out in the foregoing clause (c), shall be conclusive evidence
that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Borrower of its objection during
such five Business Day period) and (d) if such Indebtedness is subordinated, the
Obligations have been, and while the Facilities remain outstanding no other
Indebtedness (other than the Indebtedness under the ABL Loan Documents) is or is
permitted to be, designated as “Designated Senior Indebtedness” or its
equivalent in respect of such Indebtedness.
“Permitted Receivables Financing” means any Receivables Financing of a Permitted
Receivables Financing Subsidiary that meets the following conditions: (a) such
Permitted Receivables Financing (including financing terms, covenants,
termination events and other provisions) shall be in the aggregate economically
fair and reasonable to the Borrower and such Permitted Receivables Financing
Subsidiary, (b) all sales and/or contributions of Permitted




--------------------------------------------------------------------------------



Receivables Financing Assets to such Permitted Receivables Financing Subsidiary
shall be made at fair market value and (c) the financing terms, covenants,
termination events and other provisions thereof shall be market terms for
similar transactions and may include Standard Securitization Undertakings;
provided that a Responsible Officer of the Borrower shall have provided a
certificate to such effect to the Administrative Agent at least 10 Business Days
prior to the incurrence of such Permitted Receivables Financing, together with a
reasonably detailed description of the material terms and conditions of such
Permitted Receivables Financing or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirements set out in the foregoing clauses (a) and
(c), which certificate shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of its objection during such 10 Business Day period.
“Permitted Receivables Financing Assets” means the Accounts subject to a
Permitted Receivables Financing, and related assets (including contract rights)
which are of the type customarily transferred or in respect of which security
interests are customarily granted in connection with securitizations of
Accounts, and the proceeds thereof.
“Permitted Receivables Financing Fees” means reasonable and customary
distributions or payments made directly or by means of discounts with respect to
any participation interest issued or sold in connection with, and other fees
paid to a Person that is not a Permitted Receivables Financing Subsidiary in
connection with, any Permitted Receivables Financing.
“Permitted Receivables Financing Subsidiary” means a wholly owned Subsidiary of
the Borrower (or another Person formed for the purposes of engaging in a
Permitted Receivables Financing in which the Borrower or any Loan Party makes an
Investment and to which the Borrower or any Loan Party transfers Permitted
Receivables Financing Assets) that engages in no activities other than in
connection with the financing of Permitted Receivables Financing Assets of the
Borrower or a Loan Party, all proceeds thereof and all rights (contingent and
other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business, and which is designated by
the board of directors of the Borrower or such other Person (as provided below)
as a Permitted Receivables Financing Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed, is recourse to or obligates the Borrower or any other Loan Party, in
any way other than pursuant to Standard Securitization Undertakings or (ii) is
secured by any property or asset of the Borrower or any other Loan Party, (b)
with which none of the Borrower or any other Loan Party has any material
contract, agreement, arrangement or understanding other than on terms no less
favorable to the Borrower or such Loan Party than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower and (c) to
which none of the Borrower or any other Loan Party has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any such designation by the board
of directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.




--------------------------------------------------------------------------------



“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” has the meaning specified in the Security Agreement.
“Pledged Equity” has the meaning specified in the Security Agreement.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Capital Stock” means any capital stock that is not Disqualified
Capital Stock.
“Reaffirmation Agreement” has the meaning specified in Section 4.01.
“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any other Loan Party pursuant to which the
Borrower or any other Loan Party may sell, convey or otherwise transfer to a
Permitted Receivables Financing Subsidiary, a Permitted Receivables Financing
Subsidiary may sell, convey or otherwise transfer, or a Permitted Receivables
Financing Subsidiary may grant a security interest in, any Permitted Receivables
Financing Assets.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Repricing Event” means (a) any optional prepayment or repayment of the Loans
with the proceeds of, or any conversion of the Loans into, any new or
replacement tranche of term loans bearing interest at an “effective yield”
(taking into account, for example, upfront fees, interest rate spreads, interest
rate benchmark floors and original issue discount in a manner consistent with
generally accepted financial practice based on an assumed four-year life to
maturity) less than the




--------------------------------------------------------------------------------



“effective yield” applicable to the Loans, to the extent the primary purpose of
such transaction is to obtain a lower yield than such “effective yield” and (b)
any amendment to the Term B Facility which reduces the “effective yield”
applicable to the Loans then in effect, in each case, other than in connection
with a Change in Control or an acquisition or investment or other transaction
not otherwise permitted under this Agreement.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Total Outstandings on such date; provided, that, if consent of
the Lenders of a Facility is required, the “Required Lenders” with respect to
such Facility means Lenders holding more than 50% of the aggregate Outstanding
Amount of such Facility; provided, further, that the portion of the Total
Outstandings or aggregate Outstanding Amount, as applicable, held or deemed held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party and any other officer of the applicable Loan Party so designated
by any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restatement Date” means the first date all the conditions precedent in
Section 4.03 are satisfied or waived in accordance with Section 10.01.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest (including in connection with any merger or consolidation), or
on account of any return of capital to any Person’s stockholders, partners or
members (or the equivalent of any thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission and any successor thereto.
“Secured Hedge Agreement” means any interest rate Swap Contract required under
Section 6.17 that is entered into by and between the Borrower and any Hedge
Bank.




--------------------------------------------------------------------------------



“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.
“Securities Account” means a securities account (as that term is defined in the
UCC).
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Security Agreement” the Pledge and Security Agreement, dated as of the Closing
Date, in substantially the form of Exhibit F attached to the Existing Credit
Agreement, by and among the Borrower, the other Loan Parties party thereto and
the Administrative Agent, together with each other pledge agreement, security
agreement and pledge or security agreement supplement delivered pursuant to
Section 6.12, in each case as amended, restated, supplemented or otherwise
modified from time to time.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Standard Securitization Undertakings” means reasonable and customary
representations, warranties, covenants and indemnities (excluding the guarantee
of the principal of, or interest on, any Indebtedness) entered into by the
Borrower or any other Loan Party in connection with a Permitted Receivables
Financing.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.




--------------------------------------------------------------------------------



“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agents” has the meaning specified in the Preliminary Statements.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tax Return” shall mean all tax returns, statements, forms and reports
(including elections, declarations, disclosures, schedules, estimates and
information returns) required to be filed with a Governmental Authority for
Taxes.




--------------------------------------------------------------------------------



“Taxes” means all present or future taxes, levies, imposts, duties and similar
deductions, withholdings, assessments or other similar charges in the nature of
a tax imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Term B Facility” means, at any time, (a) on or prior to the Restatement Date,
the aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans (other than the Additional Loans) of all
Lenders outstanding at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of this Agreement, the other Loan Documents
and the ABL Loan Documents and related documents to which they are or are
intended to be a party, (b) the borrowing of the Loans, (c) the refinancing in
full of the outstanding Existing Loans on the Restatement Date (including the
conversion of certain of the Existing Loans into the Loans as provided in
Section 2.01) and (d) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Working Capital Changes” means Current Assets less Current Liabilities at the
end of the applicable fiscal year compared to Current Assets less Current
Liabilities at the end of the previous fiscal year.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will”




--------------------------------------------------------------------------------



shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such




--------------------------------------------------------------------------------



change in GAAP. Notwithstanding anything to the contrary herein, (i) any
obligations of a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP as
in effect on the Restatement Date shall not be treated as a capital lease solely
as a result of the adoption of changes in GAAP outlined by the Financial
Accounting Standards Board in its press release dated March 19, 2009, and (ii)
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall me made,
without giving effect to any election sunder Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of Parent or
any of its Subsidiaries at “fair value”, as defined therein.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
1.07    Amendment and Restatement. On the Restatement Date, the Existing Loans
shall be refinanced in full with proceeds of the Loans made under this
Agreement; provided, however, that any Lender holding the Existing Loans may
convert its Existing Loans into the Loans as provided in Section 2.01. The
parties acknowledge and agree that this Agreement and the other Loan Documents
do not constitute a novation or termination of the obligations under the
Existing Credit Agreement and that all such obligations are in all respects
refinanced hereby and constitute Obligations under this Agreement, which are
secured by the Collateral Documents, except to the extent such Obligations are
modified from and after the Restatement Date as provided in this Agreement and
the other Loan Documents. Each Lender that was a Lender (as defined in the
Existing Credit Agreement) party to the Existing Credit Agreement hereby agrees
that this




--------------------------------------------------------------------------------



Agreement amends and restates the Existing Credit Agreement in its entirety
effective as of the Restatement Date.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS




--------------------------------------------------------------------------------



2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single loan to the Borrower on the Restatement
Date in an amount not to exceed such Lender’s Commitment; provided, however,
that, on the Restatement Date, any Lender holding the Existing Loans may, in its
sole discretion, convert all of its Existing Loans into the Loans in a principal
amount equal to the principal amount of such Existing Loans converted into the
Loans. The Borrowing shall consist of Loans made simultaneously by the Lenders
in accordance with their respective Commitments. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed. Loans may be Base Rate
Loans or Eurodollar Rate Loans as further provided herein. Concurrently with the
initial Credit Extension under this Agreement on the Restatement Date, the
Existing Loans shall be refinanced in full with proceeds of the Loans made under
this Agreement (subject to the conversion of the Existing Loans into the Loans
as described above).
2.02    Borrowings, Conversions and Continuations of Loans. (b) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). Each
applicable Lender shall make the amount of its Loan available to the




--------------------------------------------------------------------------------



Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01, or, if such Borrowing is with respect to an Additional
Loans, Section 2.12(f)), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 6 Interest Periods in effect in respect of the Facilities.
2.03    Prepayments. (a) Optional. Subject to the Intercreditor Agreement and
the last sentence of this Section 2.03(a), the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part; provided that (A) for any such prepayments made in
connection with a Repricing Event prior to the six month anniversary of the
Restatement Date, the Borrower shall pay to the Administrative Agent, for the
benefit of the applicable Lenders, the fee described in Section 2.07(c); (B)
such notice must be received by the Administrative Agent not later than 11:00
a.m. (1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (C) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (D) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding




--------------------------------------------------------------------------------



Loans pursuant to this Section 2.03(a) shall be applied to the principal
installments thereof as directed by the Borrower. Each such prepayment shall be
paid to the Lenders in accordance with their respective Applicable Percentages.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not be permitted to prepay the Facility pursuant to this Section 2.03(a) during
the period from the Restatement Date through the date ten Business Days
thereafter.
(b)    Mandatory. Subject to the Intercreditor Agreement:
(i)    Commencing with the fiscal year ending December 31, 2013, within five
Business Days after financial statements have been delivered pursuant to
Section 6.01(a) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(b), the Borrower shall prepay an aggregate principal
amount of Loans an amount equal to the ECF Percentage of Excess Cash Flow for
the fiscal year covered by such financial statements minus the amount of any
voluntary prepayments during such fiscal year of the Loans pursuant to Section
2.03(a).
(ii)    If the Borrower or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05(a), (b),
(c), (d), (e), (g), (h), (j), (k), (l) or (m)) which results in the realization
by such Person of Net Cash Proceeds, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds within three
Business Days of receipt thereof by such Person (such prepayments to be applied
as set forth in clause (v) below); provided, however, that (x) any such
prepayment shall only be required with the aggregate amount of Net Cash Proceeds
from all Dispositions of properties and Extraordinary Receipts received in any
fiscal year of the Borrower or such Subsidiary in excess of $5,000,000 and (y)
with respect any Net Cash Proceeds realized under a Disposition described in
this Section 2.03(b)(ii), at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of such
Disposition), and so long as no Default shall have occurred and be continuing,
the Borrower or such Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets so long as within 12 months after the receipt of
such Net Cash Proceeds (or 15 months if a commitment to reinvest is entered into
within 12 months after such receipt), such purchase shall have been consummated
(as certified by the Borrower in writing to the Administrative Agent), provided
that any Net Cash Proceeds not subject to such definitive agreement or so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.03(b)(ii).
(iii)    Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom within three Business Days of receipt thereof by the Borrower
or such Subsidiary (such prepayments to be applied as set forth in clause (v)
below).
(iv)    Upon any Extraordinary Receipt received by or paid to or for the account
of the Borrower or any of its Subsidiaries, and not otherwise included in
clause (ii) or




--------------------------------------------------------------------------------



(iii) of this Section 2.03(b), the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom within
three Business Days of receipt thereof by the Borrower or such Subsidiary (such
prepayments to be applied as set forth in clause (v) below); provided, however,
that (x) any such prepayment shall only be required with the aggregate amount of
Net Cash Proceeds from all Dispositions of properties and Extraordinary Receipts
received in any fiscal year of the Borrower or such Borrower in excess of
$5,000,000 and (y) with respect to any proceeds of insurance, condemnation
awards (or payments in lieu thereof) or indemnity payments, at the election of
the Borrower (as notified by the Borrower to the Administrative Agent on or
prior to the date of receipt of such insurance proceeds, condemnation awards or
indemnity payments), and so long as no Default shall have occurred and be
continuing, the Borrower or such Subsidiary may apply within 12 months after the
receipt of such cash proceeds (or 15 months if a commitment to reinvest is
entered into within 12 months after such receipt) to replace or repair the
equipment, fixed assets or real property in respect of which such cash proceeds
were received; and provided, further, however, that any cash proceeds not so
applied shall be immediately applied to the prepayment of the Loans as set forth
in this Section 2.03(b)(iv).
(v)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.03(b) shall be applied ratably to the Facilities and to the next four
(4) succeeding scheduled quarterly repayment installments thereof in direct
order of maturity and then applied to prepay the remaining installments of
principal on the Loans (including the final installment) on a pro rata basis.
(vii)    Notwithstanding any of the other provisions of clause (ii), (iii), (iv)
or (v) of this Section 2.03(b), so long as no Default shall have occurred and be
continuing, if, on any date on which a prepayment would otherwise be required to
be made pursuant to clause (ii), (iii) or (iv) of this Section 2.03(b), the
aggregate amount of Net Cash Proceeds required by such clause to be applied to
prepay Loans on such date is less than or equal to $5,000,000, the Borrower may
defer such prepayment until the first date on which the aggregate amount of Net
Cash Proceeds or other amounts otherwise required under clause (ii), (iii), (iv)
or (v) of this Section 2.03(b) to be applied to prepay Loans exceeds $5,000,000.
Upon the occurrence of a Default during any such deferral period, the Borrower
shall immediately prepay the Loans in the amount of all Net Cash Proceeds
received by the Borrower and other amounts, as applicable, that are required to
be applied to prepay Loans under this Section 2.03(b) (without giving effect to
the first and second sentences of this clause (vii)) but which have not
previously been so applied.
(c)    Funding Losses, Etc. All prepayments under Section 2.03(b) shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurodollar Rate Loan pursuant to Section 3.05. So long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under Section 2.03(b), other than
on the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such




--------------------------------------------------------------------------------



prepayment otherwise required to be made thereunder into a cash collateral
account (over which the Administrative Agent has sole control) until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with Section 2.03(b). Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent shall also be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of the outstanding Loans in
accordance with Section 2.03(b).
(d)    If all or any portion of any prepayment required by this Section 2.03 is
precluded by the provisions of Section 4(c) of the Intercreditor Agreement, the
Borrower shall make such prepayment in the maximum amount permitted under the
Intercreditor Agreement, with the balance of such amount to be paid on such date
as such prepayment is permitted under Section 4(c) of the Intercreditor
Agreement.  In addition, the Borrower shall, and shall cause its Subsidiaries
to, make commercially reasonable good faith efforts, taking into account the
Borrower’s and its Subsidiaries’ liquidity needs, to cause Excess Availability
(as described in the Intercreditor Agreement) to be in an amount such that the
provisions of Section 4(c) of the Intercreditor Agreement will not operate to
preclude any prepayment required by this Section 2.03 on any date such a
prepayment is required to be made, including, without limitation, using cash of
the Borrower and its Material Subsidiaries to reduce the loans outstanding under
the ABL Credit Agreement.
2.04    Mandatory Termination of Commitments. The aggregate Commitments shall be
automatically and permanently reduced to zero on the Restatement Date.
2.05    Repayment of Loans. Subject to Section 2.12, the Borrower shall repay to
the Lenders $750,000 of the aggregate principal amount of the Loans outstanding
on each March 31, June 30, September 30 and December 31 of each year (commencing
on March 31, 2013) (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.03); provided, however, that the final principal repayment installment
of the Loans shall be repaid on the Maturity Date and in any event shall be in
an amount equal to the aggregate principal amount of all Loans outstanding on
such date.
2.06    Interest. (a) Subject to the provisions of Section 2.06(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.




--------------------------------------------------------------------------------



(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07    Fees. (a)  The Borrower shall pay to the Arrangers, the Syndication
Agents, the Book Manager and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the Engagement Letter
and the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(b)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
(c)    If a Repricing Event is consummated on or prior to the six month
anniversary of the Restatement Date, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Lender with Loans that are
either repaid or any Lender that withholds its consent to such Repricing Event
and is replaced as a Lender under Section 10.13, a fee in an amount equal to
1.00% of (x) in the case of a Repricing Event described in clause (a) of the
definition thereof, the aggregate principal amount of all Loans prepaid in
connection with such Repricing Event and (y) in the case of a Repricing Event
described in clause (b) of the definition thereof, the aggregate principal
amount of all Loans outstanding on such date that are subject to an effective
pricing reduction pursuant to such Repricing Event. Such fees shall be earned,
due and payable upon the date of the effectiveness of such Repricing Event.
2.08    Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by the definition thereof shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest




--------------------------------------------------------------------------------



shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.10(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.09    Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
2.10    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event,




--------------------------------------------------------------------------------



if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The




--------------------------------------------------------------------------------



failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any Facility due and payable to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of the Facilities
owing (but not due and payable) to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Parties at such time) of payment on account
of the Obligations in respect of the Facilities owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations in respect of the Facilities then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of




--------------------------------------------------------------------------------



this Agreement, (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply) or (C) the incurrence of any
Additional Loans in accordance with Section 2.12.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.




--------------------------------------------------------------------------------



2.12    Increase in Facility. (a) Request for Increase. Upon notice to the
Administrative Agent (which shall promptly notify the Lenders), at any time
after the Restatement Date, the Borrower may request additional Commitments
(each an “Additional Commitment” and all of them, collectively, the “Additional
Commitments”); provided that any such addition shall be in an aggregate amount
of not less than $25,000,000 or any whole multiple of $5,000,000 in excess
thereof. Any loans made in respect of any such Additional Commitments (the
“Additional Loans”) may be made, at the option of the Borrower, by either (i)
increasing the Commitments with the same terms (including pricing) as the
existing Loans, or (ii) creating a new tranche of terms loans (an “Additional
Loan Tranche”).
(b)    Ranking and Other Provisions. The Additional Loans (i) shall rank pari
passu or junior in right of payment and in respect of lien priority as to the
Collateral with the outstanding Loans, (ii) shall not have a weighted average
life that is shorter than the weighted average life of the outstanding Loans,
(iii) shall not mature earlier than the Maturity Date (but such Additional Loans
may have nominal amortization prior to such date), and (iv) except as set forth
above, shall be treated substantially the same as (and in any event no more
favorably than) the outstanding Loans; provided that if the Applicable Rate
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing such
Additional Loans, but not arranger fees, and taking into account any Base Rate
or Eurodollar Rate floor) relating to any Additional Loan exceeds the Applicable
Rate (which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing the
outstanding Loans and taking into account any Base Rate or Eurodollar Rate
floor) relating to the outstanding Loans immediately prior to the effectiveness
of the applicable Additional Facility Amendment by more than 0.50%, the
Applicable Rate relating to the outstanding Loans shall be adjusted to be equal
to the Applicable Rate (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing such Additional Loans and taking into account any Base Rate or
Eurodollar Rate floor) relating to such Additional Loans minus 0.50%, provided
that the initial yield on any Additional Loans shall be determined by the
Administrative Agent to be equal to the sum of (x) the applicable margin for the
Additional Loans that bear interest based on the Eurodollar Rate and (y) if the
Additional Loans are originally advanced at a discount or the Lenders making the
same receive a fee directly or indirectly from any company for doing so (the
amount of such discount or fee, expressed as a percentage of the Additional
Loans, being referred to herein as “Additional Loan OID”), the amount of such
Additional Loan OID divided by the lesser of (A) the average life to maturity of
the Additional Loans and (B) four; provided, further, that the terms and
conditions applicable to such Additional Loans may provide for any additional or
different financial or other covenants or other provisions that are agreed upon
between the Borrower and the relevant Additional Lenders and that are applicable
only during periods after the latest Maturity Date that are in effect at the
time such Additional Loans are incurred.
(c)    Notices; Lender Elections. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the
Additional Commitments. Additional Loans (or any portion thereof) may be made by
any existing Lender or by any other bank or investing entity that is an Eligible
Assignee (any such bank or other financial institution, together with any
existing Lenders making any Additional Loans, the “Additional Lenders”), in




--------------------------------------------------------------------------------



each case on terms permitted in this Section and otherwise on terms reasonably
acceptable to the Administrative Agent; provided that the Administrative Agent
shall have consented (not to be unreasonably withheld) to such Additional
Lender’s making such Additional Loans if such consent would be required under
Section 10.6 for an assignment of Loans to such Additional Lender. At the time
of the sending of such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders). No Lender shall be
obligated to provide any Additional Loans, unless it so agrees. Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to provide an Additional Commitment and, if so, whether by an amount
equal to, greater than, or less than its ratable portion (based on such Lender’s
Applicable Percentage in respect of the existing Facilities) of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to provide an Additional Commitment. The Administrative Agent
shall notify the Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to an accession agreement in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
(d)    Additional Facility Amendment. Commitments in respect of any Additional
Commitments shall become Commitments under this Agreement pursuant to an
amendment (an “Additional Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the other Loan
Parties, each Additional Lender and the Administrative Agent. An Additional
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this Section.
Upon execution, the Administrative Agent shall provide a copy of any Additional
Facility Amendment to all Lenders.
(e)    Effective Date and Allocations. If any Additional Commitments are added
in accordance with this Section 2.12, the Administrative Agent and the Borrower
shall determine the effective date (the “Additional Commitments Effective Date”)
and the final allocation of such addition. The Administrative Agent shall
promptly notify the Borrower and the Additional Lenders of the final allocation
of such addition and the Additional Commitments Effective Date.
(f)    Conditions to Effectiveness of Increase. The effectiveness of any
Additional Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and each Additional Lender, be subject to the satisfaction
on the date thereof (each, an “Additional Facility Closing Date”) of each of the
following conditions:
(i)    the Administrative Agent shall have received on or prior to the
Additional Facility Closing Date each of the following, each dated the
applicable Additional Facility Closing Date unless otherwise indicated or agreed
to by the Administrative Agent and each in form and substance reasonably
satisfactory to the Administrative Agent: (A) the applicable Additional Facility
Amendment; (B) certified copies of resolutions of the Board of Directors of the
Borrower approving the execution, delivery and performance of the Additional
Facility Amendment; and (C) a favorable opinion of counsel for the Loan




--------------------------------------------------------------------------------



Parties dated the Additional Facility Closing Date, to the extent requested by
the Administrative Agent addressed to the Administrative Agent and the Lenders
(including the Additional Lenders) and in form and substance and from counsel
reasonably satisfactory to the Administrative Agent;
(ii)     (A) the conditions precedent set forth in Section 4.02 shall have been
satisfied both before and after giving effect to such Additional Facility
Amendment and the additional Credit Extensions provided thereby, (B) such
increase shall be made on the terms and conditions provided for above and (C)
both before and after giving effect to such Additional Facility Amendment and
the additional Extensions of Credit provided thereby, (x) the Consolidated
Leverage Ratio on a pro forma basis (determined as of the last day of the most
recently ended fiscal quarter for which financial statements were required to
have been delivered pursuant to Section 6.01(a) or (b), as applicable) shall not
exceed 3.50 to 1.00 and (y) the Borrower and its Subsidiaries shall be in pro
forma compliance (determined on a pro forma basis as of the last day of the most
recently ended fiscal quarter for which financial statements were required to
have been delivered pursuant to Section 6.01(a) or (b), as applicable) with the
other financial covenants set forth in Section 7.11; and
(iii)    there shall have been paid to the Administrative Agent, for the account
of the Administrative Agent and the Lenders (including any Person becoming a
Lender as part of such Additional Facility Amendment on the related Additional
Facility Closing Date), as applicable, all fees and expenses (including
reasonable out-of-pocket fees, charges and disbursements of counsel) that are
due and payable on or before the Additional Facility Date.
(g)    Effect of Additional Facility Amendment. On each Additional Commitments
Effective Date, each Lender or Eligible Assignee which is providing an
Additional Commitment (i) shall become a “Lender” for all purposes of this
Agreement and the other Loan Documents, (ii) shall have an Additional Commitment
which shall become “Commitments” hereunder and (iii) shall make an Additional
Loan to the Borrower in a principal amount equal to such Additional Commitment,
and such Additional Loan shall be a “Loan” for all purposes of this Agreement
and the other Loan Documents (except that the interest rate applicable to any
Additional Loan under an Additional Loan Tranche may be higher).
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 10.01 to the contrary.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without deduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be




--------------------------------------------------------------------------------



withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be.
(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Borrower or Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required, (B) the Borrower or
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code or other
applicable Tax laws, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes or Other Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also, and does hereby indemnify the Administrative Agent, and shall make
payment in respect thereof within 30 days after demand therefor, for any amount
which a Lender for any reason fails to pay to the Administrative Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided
that such Administrative Agent, as the case may be, will, at the Borrower’s
request, provide the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts, and shall include
reasonable supporting documentation.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, without duplication, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any




--------------------------------------------------------------------------------



counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender, as the case may be, to deliver, or as
a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender, as the case may be, to the Borrower or
the Administrative Agent pursuant to subsection (e). Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender, as the case may be, under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Upon written request of the
Borrower, each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction; provided, however, that no Lender shall be required to provide any
form that it is not legally able to deliver.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals or copies of Internal Revenue Service
Form W-9 or such other documentation or information prescribed by applicable
Laws or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent, as the case may be, to




--------------------------------------------------------------------------------



determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    executed originals or copies of Internal Revenue Service Form W‑8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
(II)    executed originals or copies of Internal Revenue Service Form W‑8ECI,
(III)    executed originals or copies of Internal Revenue Service Form W‑8IMY
and all required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals or copies of Internal Revenue Service Form W-8BEN, or
(V)    executed originals or copies of any other form prescribed by applicable
Laws as a basis for claiming exemption from or a reduction in United States
federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the




--------------------------------------------------------------------------------



Borrower or Administrative Agent as may be necessary for the Borrower or
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Notwithstanding
any other provision of this paragraph, a Lender shall not be required to deliver
any form pursuant to this paragraph that such Lender is not legally able to
deliver.
(iv)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be disadvantageous to it, in the reasonable judgment of such Lender, and as may
be reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If the Administrative Agent or any Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent, such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender in the event
the Administrative Agent, such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender to make available its tax returns (or any other
information that it deems confidential) to the Borrower or any other Person.
3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination




--------------------------------------------------------------------------------



no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan, or (b) the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
3.04    Increased Costs. (a) Increased Costs Generally. If any Change in Law
shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(b) or
(e));
(ii)    subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan),




--------------------------------------------------------------------------------



or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.




--------------------------------------------------------------------------------



(f)    The provisions of this Section 3.04 shall not apply with respect to
Taxes, which shall be governed solely by Section 3.01 hereof.
3.05    Compensation for Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, setting forth in reasonable
detail the basis for calculating such compensation, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any




--------------------------------------------------------------------------------



Governmental Authority for the account of any Lender pursuant to Section 3.01 or
if any Lender becomes a Non-Consenting Lender, the Borrower may replace such
Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension on the Restatement Date hereunder is subject
to satisfaction or waiver (in accordance with Section 10.01) of the following
conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Date (or, in the case of certificates of
governmental officials, a recent date before the Restatement Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note, provided that the Borrower receives a request for any such Note at least
two Business Days prior to the Restatement Date;
(iii)    a master reaffirmation agreement (the “Reaffirmation Agreement”), duly
executed by each Loan Party, pursuant to which, among other things, each Loan
Party reaffirms its obligations under the Guaranty and Collateral Documents,
together with (to the extent not previously delivered to the Administrative
Agent):
(A)    certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank;
(B)    Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect the Liens created under
the Security Agreement, covering the Collateral described in the Security
Agreement;
(C)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement that the Administrative Agent




--------------------------------------------------------------------------------



may deem reasonably necessary or desirable in order to perfect the Liens created
thereby; and
(D)    evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect the Liens created under
the Security Agreement has been taken (including receipt of duly executed payoff
letters and UCC-3 termination statements).
(iv)    an amendment to the Mortgage covering the property listed on Schedule
1.01(a);
(v)    to the extent not previously delivered to the Administrative Agent, an
Intellectual Property Security Agreement, duly executed by each Loan Party
owning any Intellectual Property Collateral (as defined in the Security
Agreement), together with evidence that all action that the Administrative Agent
in its reasonable judgment may deem reasonably necessary or desirable in order
to perfect the Liens created under such Intellectual Property Security Agreement
has been taken;
(vi)    an amendment to the ABL Credit Agreement, duly executed by the Borrower,
the other borrowers party thereto, the requisite lenders party thereto, and the
ABL Agent, pursuant to which, among other things, the Transactions are
permitted;
(vii)    an amendment to, and reaffirmation of, the Intercreditor Agreement,
duly executed by the Borrower, the other Loan Parties party thereto, the
Administrative Agent and the ABL Agent;
(viii)    the charter document of each Loan Party, certified as of a recent date
prior to the Restatement Date by the Secretary of State (or comparable official)
of such Loan Party’s jurisdiction of incorporation;
(ix)    a certificate of the Secretary or an Assistant Secretary or Responsible
Officer of each Loan Party, dated the Restatement Date, certifying (A) that
attached thereto are true and correct copies of the Organization Documents of
such Loan Party; and (B) that there are no proceedings for the dissolution or
liquidation of such Loan Party;
(x)    such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
(xi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business




--------------------------------------------------------------------------------



in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;
(xii)    a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, and covering
such matters concerning the Loan Parties, the Loan Documents and the
Transactions as the Required Lenders may reasonably request;
(xiii)    a favorable opinion of Greenberg Traurig, LLP, local counsel to the
Loan Parties in Delaware, a favorable opinion of Greenberg Traurig, LLP, local
counsel to the Loan Parties in Virginia, a favorable opinion of Jeremiah J.
Shives, an in-house counsel of the Borrower, with respect to certain matters
under the Indiana law, each addressed to the Administrative Agent and each
Lender, and covering such other matters concerning the Loan Parties, the Loan
Documents and the Transactions as the Required Lenders may reasonably request;
(xiv)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
(C) the current Debt Ratings;
(xv)    a business plan and budget of the Borrower and its Subsidiaries on a
consolidated basis, including forecasts prepared by management of the Borrower,
of consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the first
year following the Restatement Date;
(xvi)    certificates attesting to the Solvency of the Borrower and its Material
Subsidiaries, taken as a whole, before and after giving effect to the
Transaction, from the chief financial officer of the Borrower;
(xvii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;
(xvi)    a duly completed pro forma Compliance Certificate as of the last day of
the fiscal year of the Borrower ended December 31, 2012, signed by a Responsible
Officer of the Borrower;
(xviii)    the Diligence Certificate, duly executed by the Loan Parties; and




--------------------------------------------------------------------------------



(xix)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or any Lender reasonably may require.
(b)    The Borrower shall have paid all of the accrued and unpaid interest on
the Existing Loans up to the Restatement Date, and the Existing Loans shall,
concurrently with the closing of the Transactions, be fully refinanced by the
proceeds of the Loans (subject to the conversion of certain Existing Loans to
the Loans as provided in Section 2.01).
(c)    (i) The Fee Letter shall have been executed, (ii) all fees required to be
paid to the Administrative Agent, the Arrangers, the Syndication Agents and the
Book Manager on or before the Restatement Date shall have been paid and (iii)
all fees required to be paid to the Lenders on or before the Restatement Date
shall have been paid.
(d)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Restatement Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, shall be true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.




--------------------------------------------------------------------------------



(c)    The Administrative Agent shall have received a request for Credit
Extension in accordance with the requirements hereof.
Each request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied (unless waived) on and as of the date of the applicable Credit
Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party and each of its
Material Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than Liens
in favor of the Administrative Agent securing the Obligations and in favor of
the ABL Agent securing the ABL Indebtedness), or require any payment (except for
Indebtedness to be repaid on the Restatement Date in connection with the
Transaction) to be made under (i) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; in the case of clauses (b) or (c),
except with respect to any violation, breach, contravention or payment (but not
creation of Liens referred to in clause (b)(ii)), to the extent that such
violation, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. Except as referred to in
clause (f) of Schedule 5.30, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required, in any material respect, in connection
with (i)(a) the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document, or for the consummation of the
Transactions, (b) the




--------------------------------------------------------------------------------



grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, or (c) the perfection of the Liens created under the Collateral
Documents (including the first priority nature thereof subject to the
Intercreditor Agreement) except for (1) filings, notices and other actions in
respect of the Collateral to be made or otherwise delivered to the
Administrative Agent for filing or recordation as of the Restatement Date, and
(2) the authorizations, approvals, actions, notices and filings listed on
Schedule 5.03 (all of which in the case of clause (2) have been duly obtained,
taken, given or made and are in full force and effect), or (ii)(x) the
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof subject to the Intercreditor Agreement) or (y) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (1) filings, notices and other actions in
respect of the enforcement of remedies against the Collateral and in respect of
any judicial action and (2) the authorizations, approvals, actions, notices and
filings listed on Schedule 5.03 (all of which in the case of clause (2) have
been duly obtained, taken, given or made and are in full force and effect).
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity.
5.05    Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
(b)    The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated September 30, 2012, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    The consolidated pro forma balance sheets of the Borrower and its
Subsidiaries as at December 31, 2012, and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
twelve months then ended, certified by the




--------------------------------------------------------------------------------



chief financial officer or treasurer of the Borrower, copies of which have been
furnished to each Lender, fairly present in all material respects the
consolidated pro forma financial condition of the Borrower and its Subsidiaries
as at such date and the consolidated pro forma results of operations of the
Borrower and its Subsidiaries for the period ended on such date, in each case
giving effect to the Transaction, all in accordance with GAAP.
(e)    The consolidated forecasted balance sheets, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance; it being understood that actual results may vary from such
forecasts and that such variations may be material.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Material Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or the consummation of the
Transactions, (b) except as specifically disclosed in Schedule 5.06 (the
“Disclosed Litigation”), either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect, and
there has been no material adverse change in the status, or financial effect on
any Loan Party or any Material Subsidiary thereof, of the matters described in
Schedule 5.06.
5.07    No Default. Neither any Loan Party nor any Material Subsidiary thereof
is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. As of the Restatement Date, no
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens; Investments. (a) Each of the Loan Parties
and the Material Subsidiaries has good record and marketable title in fee simple
to, or valid leasehold interests in, all real property necessary in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Schedule 5.08(b) sets forth a complete and accurate list of all
consensual Liens and, to the knowledge of the Borrower, material non-consensual
Liens on the property or assets of each Loan Party as of the Restatement Date ,
showing as of the Restatement Date the lienholder thereof, and the property or
assets of such Loan Party subject thereto. The property of each Loan Party is
subject to no consensual Liens and, to the knowledge of the Borrower, no
material non-consensual, other than such Liens set forth on Schedule 5.08(b),
and as otherwise permitted by Section 7.01.
(c)    Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned as of the Restatement Date by each Loan Party, showing as of the
Restatement Date the street




--------------------------------------------------------------------------------



address, county or other relevant jurisdiction, state, record owner and book
value thereof. Each Loan Party has good, marketable and insurable fee simple
title to the Material Real Property owned by such Loan Party, free and clear of
all Liens, other than Liens created or permitted by the Loan Documents.
(d)    Schedule 5.08(d) sets forth a complete and accurate list of all material
leases of real property under which any Loan Party as of the Restatement Date is
the lessee, showing as of the Restatement Date the street address, county or
other relevant jurisdiction, state, lessor and lessee.
(e)    Schedule 5.08(e) sets forth a complete and accurate list of all
Investments (other than Cash Equivalents) held by any Loan Party as of the
Restatement Date , showing as of the Restatement Date (unless otherwise
indicated) the amount, obligor or issuer and maturity, if any, thereof.
(f)    Schedule 5.08(f) sets forth any and all commercial tort claims held by
any Loan Party as of the Restatement Date.
5.09    Environmental Compliance. (a)  Except as disclosed on Schedule 5.09,
there are no claims alleging potential liability or responsibility for violation
of any Environmental Law on the respective businesses, operations and properties
of the Borrower and the Material Subsidiaries that could individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Except as could not be expected to have a Material Adverse Effect, (i)
none of the properties currently or formerly owned or operated by the Borrower
or any Material Subsidiary is listed or, to the knowledge of the Borrower,
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (ii)there are no and,
to the knowledge of the Borrower, never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by the Borrower
or any Material Subsidiary or, to the best of the knowledge of the Borrower, on
any property formerly owned or operated by the Borrower or any Material
Subsidiary; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by the Borrower or any Material Subsidiary;
and (iv) Hazardous Materials have not been released, discharged or disposed of
on any property currently or, to the knowledge of the Borrower, formerly owned
or operated by the Borrower or any Material Subsidiary except for such releases,
discharges or disposal that were in compliance with Environmental Laws.
(c)    Neither the Borrower nor any of its Material Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect;




--------------------------------------------------------------------------------



and all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
the Borrower or any Material Subsidiary have been disposed of in a manner not
reasonably expected to result in material liability to the Borrower or any
Material Subsidiary.
5.10    Insurance. The properties of the Borrower and its Material Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Material Subsidiary operates.
5.11    Taxes. Except as could not reasonably be expected to have a Material
Adverse Effect, either individually or in the aggregate, (a) the Borrower and
the Material Subsidiaries have duly and timely filed or caused to be duly and
timely filed all Tax Returns and reports required to be filed and all such Tax
Returns are true, correct and complete, and (b) have duly and timely paid all
federal, state and other Taxes due and payable by them, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed Tax assessment against the Borrower or any Material
Subsidiary that would, if made, have a Material Adverse Effect or result in a
Lien in a material amount on any assets of the Borrower or any Material
Subsidiary. Neither any Loan Party nor any Material Subsidiary is party to any
tax sharing agreement other than agreements solely among one or more Loan
Parties and any Subsidiaries thereof.
5.12    ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan
except where the failure to make any required contributions could not reasonably
be expected to result in a Material Adverse Effect.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.
(d)    As of the Restatement Date, each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to




--------------------------------------------------------------------------------



United States law has been terminated and no additional benefits will be
accrued, and any required employer and employee contributions with respect to
such plan have been made or, if applicable, accrued in accordance with normal
accounting practices.
(e)    With respect to each employee benefit plan maintained or contributed to
by any Loan Party or any Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices;
(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Restatement Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Restatement
Date, the Borrower has no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
(to the extent such concepts are applicable in the relevant jurisdiction) and
are owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13
free and clear of all Liens except those created under the Collateral Documents
and the ABL Loan Documents, subject to the Intercreditor Agreement. The Borrower
has no equity investments in any other corporation or entity other than those
specifically disclosed on Part (b) of Schedule 5.13. Set forth on Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the Restatement Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its
organizational number, if any. The copy of each Organizational Document of each
Loan Party and each amendment thereto provided pursuant to Sections 4.01(a)(vi)
and 4.01(a)(vii) is a true and correct copy of each such document, each of which
is valid and in full force and effect.
5.14    Margin Regulations; Investment Company Act. (a) No Loan Party nor any of
its Subsidiaries is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. No part of the proceeds of
the loans made to the Borrower will be used to purchase or carry any such margin
stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates the provisions of
Regulation T, U or X of the FRB.




--------------------------------------------------------------------------------



(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party (other
than projected financial information and information of a general economic or
industry nature) to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation and delivery;
it being understood that such projections may vary from actual results and that
such variances may be material.
5.16    Compliance with Laws. Each Loan Party and each of its Material
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
5.17    Intellectual Property; Licenses, Etc. The Borrower and the Material
Subsidiaries own, license or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses, as
currently conducted. The Diligence Certificate sets forth a complete and
accurate list of all material registered or applications to register patents,
trademarks or copyrights owned by the Borrower and each of the other Loan
Parties as of the Restatement Date. To the knowledge of the Borrower, the
operation of the respective businesses of the Borrower or any Material
Subsidiary as currently conducted does not infringe upon any intellectual
property rights held by any other Person, except as could not reasonably be
expected, either individually or in the aggregate, a Material Adverse Effect.
5.18    Solvency. The Borrower and the Material Subsidiaries are, on a
consolidated basis, Solvent.
5.19    Casualty, Etc. Neither the businesses nor the properties of the Borrower
or any Material Subsidiary are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other




--------------------------------------------------------------------------------



casualty (to the extent not covered by insurance) that, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
5.20    Labor Matters. Except as set forth on Schedule 5.20 and, with respect
solely to clauses (a), (b), (c), (e), (f) and (g) below, except as could not
reasonably be expected to result in a Material Adverse Effect, as of the
Restatement Date (a) no strikes or other material labor disputes against any
Loan Party or any Material Subsidiary are pending or, to the Borrower’s
knowledge, threatened; (b) hours worked by and payment made to employees of each
Loan Party and each Material Subsidiary comply with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matters;
(c) all payments due from any Loan Party or any Material Subsidiary for employee
health and welfare insurance have been paid or accrued as a liability on the
books of such Loan Party or Material Subsidiary; (d) no Loan Party or Material
Subsidiary is a party to or bound by any collective bargaining agreement,
management agreement, consulting agreement, employment agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement (and true and complete copies of any
agreements described on Schedule 5.20 have been delivered to the Administrative
Agent); (e) there is no organizing activity involving any Loan Party or any
Material Subsidiary pending or, to the Borrower’s knowledge, threatened by any
labor union or group of employees; (f) there are no representation proceedings
pending or, to the Borrower’s knowledge, threatened with the National Labor
Relations Board, and no labor organization or group of employees of any Loan
Party or any Material Subsidiary has made a pending demand for recognition; and
(g) there are no complaints or charges against any Loan Party or any Material
Subsidiary pending or, to the Borrower’s knowledge, threatened to be filed with
any Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Loan Party or any Material Subsidiary of any individual.
5.21    [Intentionally Omitted].
5.22    Deposit and Disbursement Accounts. The Diligence Certificate lists all
banks and other financial institutions at which any Loan Party maintains Deposit
Accounts, Securities Accounts or other accounts as of the Restatement Date,
including any disbursement accounts, and such Schedule correctly identifies the
name, address and telephone number of each depository or securities
intermediary, as applicable, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.
5.23    Government Contracts. Except as set forth in Schedule 5.23, as of the
Restatement Date, neither the Borrower nor any Material Subsidiary is a party to
any material contract or agreement with any Governmental Authority and neither
the Borrower’s nor any Material Subsidiary’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state or local
law.
5.24    Customer and Trade Relations. As of the Restatement Date, there exists
no actual or, to the knowledge of the Borrower, threatened termination or
cancellation of, or any material adverse modification or change in the business
relationship of the Borrower or any Material Subsidiary with any customer or
group of customers whose purchases during the preceding twelve (12) months
caused them to be ranked among the ten largest customers of Borrower or such
Material




--------------------------------------------------------------------------------



Subsidiary or the business relationship of the Borrower or any Material
Subsidiary with any supplier essential to its operations.
5.25    Bonding; Licenses. Except as set forth on the Diligence Certificate, as
of the Restatement Date, neither the Borrower nor any Material Subsidiary is a
party to or bound by any surety bond agreement or bonding requirement with
respect to products or services sold by it or any trademark or patent license
agreement with respect to products sold by it.
5.26    Material Contracts. The Diligence Certificate includes a true and
complete list, as of the Restatement Date, of each Material Contract to which
the Borrower or any Material Subsidiary is a party. As of the Restatement Date,
(a) each of the Material Contracts is a valid and binding obligation of the
Borrower or such Material Subsidiary which is a party thereto and is enforceable
by the Borrower or such Material Subsidiary in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization or
similar laws or equitable principles relating to creditors’ rights generally,
(b) neither the Borrower nor any Material Subsidiary which is a party to any
Material Contract is in default, or alleged in writing to be in default, in any
material respect under any Material Contract, and no written claim of a material
default by the Borrower or any Material Subsidiary under any Material Contract
has been received by the Borrower or the respective Material Subsidiary, and (c)
there exists no event, condition or occurrence that, after notice or lapse of
time or both, would constitute such a material default, or claim by the Borrower
or the Material Subsidiary party to any such Material Contract or, to the
knowledge of the Borrower, any other party to any such Material Contract.
5.27    Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.
5.28    Foreign Assets Control Regulations. Neither the Borrower nor, to the
knowledge of the Borrower, any of its Affiliate, is, or will be after
consummation of the transactions contemplated by the Loan Documents and
application of the proceeds of the Term Loans, by reason of being a “national”
of a “designated foreign country” or a “specially designated national” within
the meaning of the Regulations of the Office of Foreign Assets Control, United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V), or for any other
reason, in violation of, any United States Federal statute or Presidential
Executive Order concerning trade or other relations with any foreign country or
any citizen or national thereof or the ownership or operation of any property.
5.29    Anti-Terrorism Laws. (a) Neither the Borrower nor, to the knowledge of
the Borrower, any of its Affiliates is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 23, 2001 (the “Executive
Order”), and the PATRIOT Act.
(b)    No Loan Party or, to the knowledge of the Borrower, any Affiliate or
broker or other agent of Loan Parties acting or benefiting in any capacity in
connection with the Loans is any of the following:




--------------------------------------------------------------------------------



(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order.
(c)    No Loan Party or, to the knowledge of the Borrower, any broker or other
agent of any Loan Party acting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
5.30    Post-Closing Obligations. The Borrower shall, and shall cause its
Subsidiaries to, deliver each of the documents set forth on Schedule 5.30 in the
manner and time frame set forth on Schedule 5.30, unless otherwise consented to
by the Administrative Agent.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted) hereunder which is accrued
and payable shall remain unpaid or unsatisfied, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each other Material Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 105 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2013), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable




--------------------------------------------------------------------------------



to the Administrative Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2013), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
(c)    as soon as available, but in any event no later than 60 days after the
end of each fiscal year of the Borrower, an annual operating plan for the
Borrower, on a consolidated basis, approved by the Board of Directors of the
Borrower, for the following fiscal year, which (i) includes a statement of all
of the material assumptions on which such plan is based, (ii) includes quarterly
balance sheets, income statements and statements of cash flows for the following
year and (iii) integrates sales, gross profits, operating expenses, operating
profit and cash flow projections, all prepared on the same basis and in similar
detail as that on which operating results are reported (and in the case of cash
flow projections, representing management’s good faith estimates of future
financial performance of historical performance), and including plans for
personnel, Capital Expenditures and facilities.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), but only to the extent permitted by accounting industry
policies generally followed by independent certified public accountants, a
certificate of its independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default arising from a breach
of Section 7.11 or, if any such Event of Default shall exist, stating the nature
and status of such event;




--------------------------------------------------------------------------------



(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement in a principal
amount greater than $10,000,000 and not otherwise required to be furnished to
the Lenders pursuant to Section 6.01 or any other clause of this Section 6.02 or
furnished to the administrative agent under the ABL Credit Agreement;
(f)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and each
Material Subsidiary and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any material investigation or other
material inquiry by such agency regarding financial or other operational results
of any Loan Party or any Subsidiary thereof;
(h)    not later than five Business Days after receipt thereof by any Loan
Party, copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any instrument, indenture, loan or credit or similar agreement regarding or
related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and, from time to time upon
request by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request;
(i)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding arising under any Environmental Law against or of any
noncompliance by any Loan




--------------------------------------------------------------------------------



Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law;
(j)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, (i) a report supplementing Schedules 5.08(c)
and 5.08(d), including an identification of all owned real property disposed of
by any Loan Party thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state, and
record owner) of all Material Real Property acquired during such fiscal year and
a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
(ii) a report supplementing Schedules 8, 9 and 10 to the Security Agreement, as
applicable, setting forth (A) a list of registration numbers for all patents,
trademarks, service marks, trade names and copyrights awarded to any Loan Party
thereof during such fiscal year and (B) a list of all patent applications,
trademark applications, service mark applications, trade name applications and
copyright applications submitted by any Loan Party or any Subsidiary thereof
during such fiscal year and the status of each such application; and (iii) a
report supplementing Schedules 5.08(e) and 5.13 containing a description of all
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent;
(k)    copies of any amendments or modifications to any Material Contract
permitted by Section 7.09 within five Business Days of any such amendment or
modification; and
(l)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper




--------------------------------------------------------------------------------



copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies from the Administrative
Agent and maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
6.03    Notices. Promptly, after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge thereof, notify the Administrative Agent and
each Lender:
(a)    of the occurrence of any Default or Event of Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of the occurrence of any material ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(e)    of the (i) occurrence of any Disposition of property or assets for which
the Borrower or any other Loan Party is required to make a mandatory prepayment
pursuant to




--------------------------------------------------------------------------------



Section 2.03(b)(ii) or the ABL Credit Agreement, (ii) incurrence or issuance of
any Indebtedness for which the Borrower or any other Loan Party is required to
make a mandatory prepayment pursuant to Section 2.03(b)(iii) or the ABL Credit
Agreement, and (iii) receipt of any Extraordinary Receipt for which the Borrower
or any other Loan Party is required to make a mandatory prepayment pursuant to
Section 2.03(b)(iv) or the ABL Credit Agreement;
(f)    of any announcement by Moody’s or S&P of any change or, to the knowledge
of the Borrower, possible change in a Debt Rating;
(g)    of any labor negotiations or strike by employees; and
(h)    of any amendment, notice of default or early termination of any Material
Contract.
Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower or such other Loan Party has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
6.04    Payment of Obligations. Pay, discharge or otherwise satisfy as the same
shall become due and payable (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Material Subsidiary; and (b) all lawful claims which, if
unpaid, would by law become a Lien upon any material portion of its property.
6.05    Preservation of Existence, Etc; Ownership of Loan Parties.
(a)  Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or Section 7.05; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect or as otherwise permitted hereunder; (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non‑preservation of which could reasonably be expected to have a Material
Adverse Effect or as otherwise permitted hereunder; and (d) conduct its business
and affairs without infringement of or interference with any intellectual
property rights of any other Person in any material respect. The Borrower shall,
directly or indirectly, own 100% Equity Interests of each Loan Party.




--------------------------------------------------------------------------------



6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment reasonably necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all reasonably necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self‑insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the respective Loan Party) as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior written notice to the Administrative Agent of termination, lapse or
cancellation of such insurance. All property insurance policies covering the
Collateral are to be made payable to the Administrative Agent for the benefit of
the Administrative Agent and the Lenders, as their interests may appear, in case
of loss, pursuant to a standard loss payable endorsement with a standard non
contributory “lender” or “secured party” clause and are to contain such other
provisions as the Administrative Agent may reasonably require to fully protect
the Lenders’ interest in the Collateral and to any payments to be made under
such policies. All certificates of property and general liability insurance are
to be delivered to the Administrative Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of the
Administrative Agent. If the Borrower or such other Loan Party fails to maintain
such insurance, the Administrative Agent may arrange for such insurance, but at
the Borrower’s or such other Loan Party’s expense and without any responsibility
on the Administrative Agent's part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims. The Borrower or such Loan Party shall give the Administrative Agent
prompt notice of any loss exceeding $250,000 covered by its casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.
6.08    Compliance with Laws. Comply in all respects with the requirements of
all applicable Laws and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct, in all material respects, entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Material
Subsidiary, as the case may be (it being understood and agreed that Foreign




--------------------------------------------------------------------------------



Subsidiaries may maintain individual books and records in conformity with
generally accepted accounting principles that are applicable in their respective
jurisdiction of organization).
6.10    Inspection Rights. Permit representatives of the Administrative Agent
(and, during the continuance of any Event of Default, any Lender in coordination
with the Administrative Agent) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, that, excluding any such visits and inspections during the
continuation of an Event of Default, the Loan Parties shall not be required to
pay for such visits; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s accountants.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for the
refinancing of the Existing Loans (subject to the conversion of certain Existing
Loans to the Loans as provided in Section 2.01), the payment of related fees and
expenses and general corporate and working capital purposes not in contravention
of any Law or of any Loan Document.
6.12    Covenant to Guarantee Obligations and Give Security. Subject to the
Intercreditor Agreement:
(a) Upon the formation or acquisition of any Material Subsidiary (other than any
Permitted Receivables Financing Subsidiary so long as such Subsidiary is not a
borrower or guarantor under the ABL Loan Documents) by any Loan Party, pledge
such Loan Party’s equity interest in such entity; provided that such pledge
shall be limited to 66% of voting Equity Interests with respect to any Foreign
Subsidiary.
(b) Upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary (other than Permitted Receivables Financing Subsidiaries and
Immaterial Subsidiaries, in each case so long as such Subsidiary is not a
borrower or guarantor under the ABL Loan Documents) by any Loan Party or upon
the acquisition of any personal property (other than “Excluded Property” as
defined in the Security Agreement) or any Material Real Property by any Loan
Party, then the Borrower shall, at the Borrower’s expense:
(i)    within 15 days after such formation or acquisition (or such longer period
as the Administrative Agent may agree), cause such Domestic Subsidiary, and
cause each direct and indirect parent of such Domestic Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, guaranteeing the other Loan Parties’ obligations
under the Loan Documents,




--------------------------------------------------------------------------------



(ii)    within 15 days after such formation or acquisition (or such longer
period as the Administrative Agent may agree), furnish to the Administrative
Agent a description of the Material Real Property and personal properties of
such Domestic Subsidiary or such other personal property and Material Real
Property, in detail reasonably satisfactory to the Administrative Agent,
(iii)    within 30 days after such formation or acquisition (or such longer
period as the Administrative Agent may agree), cause such Domestic Subsidiary
and each direct and indirect parent of such Domestic Subsidiary and each other
respective Loan Party (if it has not already done so) to duly execute and
deliver to the Administrative Agent deeds of trust, trust deeds, deeds to secure
debt, mortgages, Security Agreement Supplements, IP Security Agreement
Supplements, amendment to the Loan Documents and other security and pledge
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (including such instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of such Domestic
Subsidiary, such parent or such Loan Party, as the case may be, under the Loan
Documents and constituting Liens on all such real and personal properties,
provided, that only 66% of voting Equity Interests of any Foreign Subsidiary
shall be required to be pledged as Collateral; provided, further, that
notwithstanding anything to the contrary in any Loan Document, no assets owned
by any Foreign Subsidiary or Equity Interests in any Permitted Receivables
Financing Subsidiary or assets owned by any Permitted Receivables Financing
Subsidiary shall be required to be pledged as Collateral (so long as such Equity
Interests or assets shall not constitute collateral under the ABL Loan
Documents),
(iv)    within 30 days after such formation or acquisition (or such longer
period as the Administrative Agent may agree), cause such Domestic Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) and each other respective Loan Party to take whatever action (including
the recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, Security Agreement
Supplements, IP Security Agreement Supplements, amendments to the Loan Documents
and security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,
(v)    within 60 days after such formation or acquisition (or such longer period
as the Administrative Agent may agree), deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of one or more favorable opinions, addressed to the Administrative Agent,
on behalf of itself, and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the




--------------------------------------------------------------------------------



Administrative Agent as to the matters contained in clauses (i), (iii) and (iv)
above, and as to such other matters as the Administrative Agent may reasonably
request, and
(vi)    as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of Material Real Property owned
by the entity that is the subject of such formation or acquisition title
reports, surveys and Phase I environmental assessment reports, provided,
however, that to the extent that any Loan Party or any of its Subsidiaries shall
have otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.
(c)    Notwithstanding the foregoing, the Administrative Agent shall not take a
security interest in those assets as to which the Administrative Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby.
6.13    Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could reasonably be expected to have a Material
Adverse Effect, comply, and make all reasonable efforts to cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and, to the extent required under Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance in all material respects
with the requirements of all Environmental Laws.
6.14    Preparation of Environmental Reports. Borrower shall, or shall cause the
applicable Loan Party to, promptly deliver a Phase I environmental assessment
report with respect to any Material Real Property acquired after the Restatement
Date from an environmental consulting firm reasonably acceptable to the
Administrative Agent. In addition, if the Administrative Agent reasonably
determines that a material risk exists with respect to any Material Real
Property as a result of a release of any Hazardous Materials with respect to any
existing Material Real Property, then, at the request of the Required Lenders
from time to time, provide to the Lenders within 60 days after such request, at
the expense of the Borrower, an environmental site assessment report for any of
its Material Real Properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or




--------------------------------------------------------------------------------



representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.
6.15     Further Assurances. Subject to the Intercreditor Agreement, promptly
upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
agreements, acts, deeds, certificates, assurances, endorsements, opinions of
counsel and other instruments as the Administrative Agent, or any Lender through
the Administrative Agent, may reasonably require from time to time (the
“Additional Documents”) in order to (i) carry out more effectively the purposes
of the Loan Documents, (ii) to the fullest extent permitted by applicable law,
subject any Loan Party’s properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so. To the maximum extent permitted by applicable law, if
any Loan Party or any of its Subsidiaries refuses or fails to execute or deliver
any reasonably requested Additional Documents within a reasonable period of time
following the request to do so, the Borrower hereby authorizes the
Administrative Agent to execute any such Additional Documents in the applicable
Loan Party’s or its Subsidiary’s name, as applicable, and authorizes the
Administrative Agent to file such executed Additional Documents in any
appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as the Administrative Agent
may reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of the Borrower and its Material Subsidiaries and all of the outstanding capital
stock of the Subsidiaries of the Borrower; subject to the proviso in Section
6.12(b)(iii).
6.16    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any other Loan Party is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each
other Loan Party to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.
6.17    Interest Rate Hedging. No later than March 31, 2013, amend, extend or
otherwise modify the existing interest rate Swap Contract of the Borrower so
that such Swap Contract covers a notional amount of not less than 50% of the
aggregate outstanding principal amount of the Loans, and providing for the
counterparty thereto to make payments thereunder for an initial period of no
less than three years from the Restatement Date.




--------------------------------------------------------------------------------



6.18    Material Contracts. Subject to Section 7.9(b), perform and observe all
the terms and provisions of each Material Contract to be performed or observed
by it, maintain each such Material Contract in full force and effect, enforce
each such Material Contract in accordance with its terms, take all such action
to such end as may be from time to time requested by the Administrative Agent
and, upon request of the Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so.
6.19    Disclosure Updates. Promptly and in no event later than five Business
Days after obtaining knowledge thereof, notify the Administrative Agent if any
written information, exhibit, or report furnished to the Administrative Agent or
the Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.
6.20    Location of Inventory and Equipment. Keep each Loan Party’ and its
Subsidiaries’ Inventory and Equipment (other than vehicles and Equipment out for
repair) only at the locations identified on Schedule 4 to the Security Agreement
and their chief executive offices only at the locations identified on Schedule 3
to the Security Agreement; provided, however, that any Borrower may amend
Schedule 3 or Schedule 4 to the Security Agreement so long as such amendment
occurs by written notice to the Administrative Agent (i) with respect to
Inventory, not less than 10 days prior to the date on which such Inventory is
moved to such new location or such chief executive office is relocated and so
long as such new location is within the continental United States, and (ii) with
respect to Equipment, not less than 10 days after the date on which such
Equipment is moved to such new location and so long as such new location is
within the continental United States.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower shall not, nor shall it permit any other Material
Subsidiary (and with respect to Section 7.22, Permitted Receivables Financing
Subsidiaries) to, directly or indirectly:




--------------------------------------------------------------------------------



7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or authorize the filing under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any Material
Subsidiary as debtor, or sign any security agreement authorizing any secured
party thereunder to file such financing statement, other than the following:
(a)    Liens pursuant to any Loan Document to secure the Obligations;
(b)    Liens granted under any ABL Loan Document to secure the ABL Indebtedness;
(c)    Liens existing on the Restatement Date and listed on Schedule 5.08(b) and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(e), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(e);
(d)    Liens for taxes not yet due or delinquent or which can thereafter be paid
without penalty, or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(e)    carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or if more than 60 days
overdue, are not in excess of $2,000,000 in the aggregate, and in any case,
unfiled and no other actions have been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(g)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(h)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property and other standard Lien exceptions in title policies
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;
(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);




--------------------------------------------------------------------------------



(j)    Liens securing Indebtedness permitted under Section 7.02(g); provided
that (i) such Liens do not at any time encumber any property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds thereof, (ii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any assets
other than the assets subject to such Capitalized Leases and the proceeds
thereof and customary security deposits, and (iii) such Liens attach
concurrently or within 270 days after the acquisition, repair, replacement or
improvement of the property subsequent to such Lien;
(k)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Material Subsidiary or becomes a
Material Subsidiary; provided that such Liens were not created in contemplation
of such merger, consolidation or Investment and do not extend to any assets
other than those of the Person merged into or consolidated with the Borrower or
such Material Subsidiary or acquired by the Borrower or such Material
Subsidiary, and the applicable Indebtedness secured by such Lien is permitted
under Section 7.02(h);
(l)    Liens on or transfers of Accounts and contracts and instruments related
thereto arising solely in connection with the sale of such Accounts pursuant to
Section 7.05(h) or (j);
(m)    Liens on the assets of a Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary to the extent such Indebtedness is permitted under Section
7.02(k);
(n)    Liens consisting of (i) purchase money security interests in Inventory of
Remy Power Products, LLC located at locations owned or controlled by O’Reilly
Automotive, Inc. or Autozone Parts, Inc. and (ii) Accounts owing to Remy Power
Products, LLC from O’Reilly Automotive, Inc. or Autozone Parts, Inc.;
(o)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods, excluding, however, any Lien related to that certain customs matter set
forth on Schedule 7.01, which Loan Parties shall give immediate notice thereof
to Administrative Agent;
(p)    Liens in favor of the United States Department of Energy on equipment
which it has financed;
(q)    [Intentionally Omitted];
(r)    Liens (i) of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
(s)    Liens arising from precautionary UCC financing statement filings
regarding leases entered into by the Borrower or any Material Subsidiary in the
ordinary course of business;




--------------------------------------------------------------------------------



(t)    any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;
(u)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Material Subsidiary in the ordinary course of business;
(v)    Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Material Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any Material Subsidiary or (iii) relating
to purchase orders and other agreements entered into with customers of the
Borrower or any Material Subsidiary in the ordinary course of business;
(w)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or the Material Subsidiaries;
(x)    Liens solely on any cash earnest money deposits made by the Borrower or
any Material Subsidiary in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition and permitted Investments
under this Agreement;
(y)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(z)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;
(aa)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $5,000,000; and
(bb)    the replacement, extension or renewal of any Lien permitted by
clauses (k) and (m) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Indebtedness secured
thereby.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    obligations (contingent or otherwise) existing or arising under (i) any
Swap Contract required under Section 6.17, and (ii) Swap Contracts designed to
hedge against fluctuations in interest rates, foreign exchange rates or
commodities pricing risks incurred in the ordinary course of business and
consistent with prudent business practice and not for speculative purposes;




--------------------------------------------------------------------------------



(b)    Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
wholly-owned Subsidiary of the Borrower, which Indebtedness shall (i) in the
case of Indebtedness owed to a Loan Party, constitute “Pledged Debt” under the
Security Agreement, (iii) be on terms (including subordination terms) acceptable
to the Administrative Agent and (iv) be otherwise permitted under the provisions
of Section 7.03;




--------------------------------------------------------------------------------



(c)    Indebtedness under the Loan Documents;
(d)    Indebtedness under the ABL Loan Documents;
(e)    Indebtedness outstanding on the Restatement Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals, amendments or
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal, amendment or extension, and (ii) the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewal, amendment or extension of such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed, amended or extended and the interest rate
applicable to any such refinancing, refunding, renewal, amendment or extension
of such Indebtedness does not exceed the then applicable market interest rate;
(f)    Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;
(g)    Indebtedness in respect of Capitalized Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(j); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $40,000,000;
(h)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the Restatement Date in accordance with the terms of Section 7.03(g) or
7.03(l), which Indebtedness is existing at the time such Person becomes a
Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower);
(i)    Indebtedness incurred under credit cards issued to employees, agents,
officers, directors, or other Affiliates of any Loan Party or any Subsidiary of
any Loan Party in the ordinary course of business in an aggregate amount not to
exceed $1,000,000 outstanding in any fiscal month;
(j)    guarantees constituting endorsement of negotiable instruments for deposit
or collection in the ordinary course of business;
(k)    Indebtedness incurred by a Foreign Subsidiary to any Person (other than
to a Loan Party or a Subsidiary of a Loan Party); provided, that, (i) the
aggregate amount of such Indebtedness that may be outstanding at any one time by
all Foreign Subsidiaries shall not exceed $100,000,000, and (ii) recourse for
such Indebtedness shall not attach to any Loan Party or any Domestic Subsidiary;




--------------------------------------------------------------------------------



(l)     Customer Obligations outstanding on the Restatement Date but excluding
any refinancings or replacements thereof and (ii) additional Customer
Obligations up to an aggregate amount of such additional Customer Obligations at
any time of $24,000,000;
(m)    [Intentionally Omitted];
(n)    Permitted Ratio Debt, so long as both before and after giving effect to
the issuance or incurrence thereof, (i) no Default or Event of Default shall
have occurred and be continuing, and (ii) the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 7.11 and the
Consolidated Leverage Ratio on a pro forma basis shall not exceed 3.50 to 1.00
(in each case, determined as of the last day of the most recently ended fiscal
quarter for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable);
(o)    Indebtedness incurred by the Borrower or any Material Subsidiary in a
Permitted Acquisition or Disposition under agreements providing for the
adjustment of the purchase price or similar adjustments;
(p)    Indebtedness consisting of obligations of the Borrower or any Material
Subsidiary under deferred consideration (earn-outs, indemnifications, incentive
non-competes and other contingent obligations) or other similar arrangements
incurred by such Person in connection with the Transactions, and any Permitted
Acquisitions and any other Investments permitted under Section 7.03;
(q)    Indebtedness in respect of netting services, overdraft protections,
employee credit card programs, automatic clearinghouse arrangements and similar
arrangements in each case in connection with deposit accounts and Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business, provided that any such Indebtedness is extinguished within
30 days;
(r)    Indebtedness incurred by the Borrower or any Material Subsidiary in
respect of bank guarantees, warehouse receipts or similar instruments (other
than letters of credit) issued or created in the ordinary course of business
consistent with past practice, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self insurance, or other Indebtedness with respect to
reimbursement type obligations (other than obligations in respect of letters of
credit) regarding workers compensation claims; provided that any reimbursement
obligations in respect thereof are satisfied within 30 days following the due
date thereof;
(s)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Material Subsidiary; and
(t)    Indebtedness consisting of (a) the financing of insurance premiums or (b)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business.
7.03    Investments. Make or hold any Investments, except:




--------------------------------------------------------------------------------



(a)    Investments in the form of Cash Equivalents;
(b)    advances to officers, directors and employees of Borrower or any Material
Subsidiary in an aggregate amount not to exceed $2,000,000 at any time
outstanding for travel, entertainment, relocation and other ordinary business
purposes;
(c)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Restatement Date, (ii) additional Investments by
the Borrower and its Subsidiaries in Loan Parties (other than the Borrower) and
(iii) additional Investments by Subsidiaries of the Borrower that are not Loan
Parties in other Subsidiaries that are not Loan Parties;
(d)    Investments comprised of notes payable, or Equity Interests issued by
account debtors to any Loan Party pursuant to negotiated agreements with respect
to settlement of such account debtor’s Accounts in the ordinary course of
business;
(e)    Guarantees permitted by Section 7.02;
(f)    Investments existing on the Restatement Date (other than those referred
to in Section 7.03(c)) and set forth on Schedule 5.08(e);
(g)    Permitted Acquisitions;
(h)    Equity Interests or other obligations issued to the Borrower or any
Material Subsidiary by any Person (or representative of such Person) in respect
of Indebtedness of such Person owing to Borrower or such Material Subsidiary in
connection with the insolvency, bankruptcy, receivership or reorganization of
such Person or a composition or readjustment of the debts of such Person;
(i)    Investments consisting of non-cash consideration received in connection
with a Disposition permitted by Section 7.05(f);
(j)    (i) Investment in a Permitted Receivables Financing Subsidiary or any
Investment by a Permitted Receivables Financing Subsidiary in any other Person
in connection with a Permitted Receivables Financing, provided that any such
Investment in a Permitted Receivables Financing Subsidiary is in the form of a
contribution of additional Permitted Receivables Financing Assets and (ii)
distributions or payments by such Permitted Receivables Financing Subsidiary of
Permitted Receivables Financing Fees;
(k)    so long as no Default exists, Investments by Foreign Subsidiaries made
with cash of Foreign Subsidiaries in any foreign business (including any foreign
assets and any Equity Interests in any foreign Person) which are in the same or
a similar line of business as the Borrower and its Subsidiaries are engaged on
the Restatement Date and reasonable extensions or expansions thereof; and
(l)    other Investments so long as the aggregate amount thereof (determined as
of the amount originally advanced, loaned or otherwise invested, less any
returns on the respective investment not to exceed the original amount invested)
at no time exceeds the sum of (i) $50,000,000,




--------------------------------------------------------------------------------



plus (ii) an amount equal to the Available Amount accumulated pursuant to
clause (b) of the definition thereof, plus (iii) so long as no Default or Event
of Default has occurred and is continuing or will result therefrom, an amount
equal to the Available Amount, less the amount available pursuant to the
foregoing clause (ii); provided that no Investment may be made pursuant to this
Section 7.03(l) in any Material Subsidiary that is not a Loan Party for the
purpose of making a Restricted Payment prohibited pursuant to Section 7.06.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person or suspend or go out of a
substantial portion of its or their business, except that, so long as no Default
or Event of Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that (i) when any Loan Party is merging with any
Subsidiary, such Loan Party shall be the continuing or surviving Person and (ii)
when any wholly-owned Subsidiary is merging with another Subsidiary, such
wholly-owned Subsidiary shall be the continuing or surviving Person; provided,
however, that a Subsidiary of the Borrower may merge with and into a
wholly-owned Subsidiary which is not a Loan Party (and such non-Loan Party
Subsidiary may be the surviving Person) in connection with the Corporate
Restructuring in a manner not materially adverse to the interests of the Lenders
with the prior written consent of the Administrative Agent;
(b)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party;
(c)    any Material Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party; and
(d)    in connection with any Permitted Acquisitions or permitted Investment
under this Agreement, the Borrower or any Material Subsidiary may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (i) the Person surviving such merger shall be
the Borrower or a Material Subsidiary, (ii) in the case of any such merger to
which the Borrower is a party, the Borrower is the surviving Person and (iii) in
the case of any such merger to which any Loan Party (other than the Borrower) is
a party, such Loan Party is the surviving Person.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete, surplus or worn out property, or property no
longer used or useful in the conduct of the business of the Loan Parties, in
each case whether now owned or hereafter acquired, in the ordinary course of
business, and Dispositions of Accounts in connection with the collection or
compromise thereof;




--------------------------------------------------------------------------------



(b)    Dispositions of inventory and goods held for sale in the ordinary course
of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    (i) Dispositions of property by any Material Subsidiary to the Borrower
or to a wholly-owned Subsidiary; provided that if the transferor of such
property is a Loan Party, the transferee thereof must either be a Loan Party,
and (ii) Disposition of Equity Interests of any Immaterial Subsidiaries or
certain other assets by a Material Subsidiary to a wholly-owned Subsidiary which
is not a Loan Party in connection with a corporate restructuring (the “Corporate
Restructuring”) in a manner not materially adverse to the interests of the
Lenders with the prior written consent of the Administrative Agent, and Borrower
shall give written notice of such proposed corporate restructuring to the
Administrative Agent at least fifteen (15) Business Days (or such shorter period
of time acceptable to the Administrative Agent) prior to the anticipated closing
date thereof;
(e)    Dispositions permitted by Section 7.04 and transfers of property
resulting from with condemnation proceedings or in connection with receipt of
insurance proceeds;
(f)    Disposition of other assets having a fair market value not to exceed 10%
of the Consolidated Total Assets in the aggregate subsequent to the Restatement
Date, provided that (i) no less than 75% of the consideration for such
Disposition shall be received in cash or Cash Equivalents and (ii) the Net Cash
Proceeds of any such Disposition are applied to the prepayment of the Loans to
the extent required by Section 2.03(b);
(g)    non-exclusive licenses of IP Rights in the ordinary course of business
and substantially consistent with past practice;
(h)    (i) the sale of Accounts (and any instruments representing such Accounts)
owing from AutoZone, Inc., (ii) the sale of Accounts (and any instruments
representing such Accounts) owing from Advance Stores Company, Incorporated,
(iii) the sale of Accounts (and any instruments representing such Accounts)
owing from General Parts Inc. (d/b/a Carquest), in each case owned by World Wide
Automotive, L.L.C.; provided, that, in each case, the sale of Accounts (and any
instruments representing such Accounts) by World Wide Automotive, L.L.C.
pursuant to factoring arrangements shall be limited to arrangements with such
customers and with respect to which the Administrative Agent has received copies
of all agreements, documents and instruments evidencing or relating thereto, or
any successors or assigns of such customers, and (iv) the sale of Accounts (and
any instruments representing such Accounts) by one or more Loan Parties owing
from each of Caterpillar Inc., O’Reilly Automotive, Inc. and Volvo, so long as
such factoring arrangements are in form and substance satisfactory to the
Administrative Agent;
(i)    Disposition of the Locomotive Business;




--------------------------------------------------------------------------------



(j)    the sale of Accounts (and any instruments representing such Accounts)
pursuant to factoring arrangements; provided that with respect to any sale of
Accounts by a Domestic Subsidiary such sale must be non-recourse;
(k)    Dispositions of Cash Equivalents for reasonable equivalent value;
(l)    the Disposition of Permitted Receivables Financing Assets, for cash, to a
Permitted Receivables Financing Subsidiary; and
(m)    other Dispositions provided that the aggregate book value of all property
Disposed of in reliance on this clause shall not exceed $2,500,000;
provided, however, that any Disposition pursuant to this Section 7.05 (other
than Section 7.05(d)(ii) above) shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default or Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:
(a)    each Material Subsidiary may make Restricted Payments to the Borrower,
any other Loan Party and any other Person that owns a direct Equity Interest in
such Material Subsidiary, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;
(b)    the Borrower and each Material Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(c)     the Borrower may issue and sell its common Equity Interests;
(d)    so long as (x) no Default or Event of Default is continuing or would
result therefrom, and (y) immediately before and immediately after giving effect
to such Restricted Payment, the Borrower shall be in pro forma compliance with
the financial covenants set forth in Section 7.11 (determined as of the last day
of the most recently ended fiscal quarter for which financial statements were
required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable):
(xx)    the Borrower may pay annual dividends to stockholders of the Borrower
not to exceed $35,000,000 in any fiscal year; and
(xxi)    the Borrower may make Restricted Payments (x) in an aggregate amount
not to exceed the Available Amount so long as, the Consolidated Leverage Ratio
shall not exceed on a pro forma basis 3.50 to 1.00, and (y) in an unlimited
amount so long as the Consolidated Leverage Ratio shall not exceed on a pro
forma basis 3.00 to 1.00 (in each case, determined as of the last day of the
most recently ended fiscal quarter for




--------------------------------------------------------------------------------



which financial statements were required to have been delivered pursuant to
Section 6.01(a) or (b), as applicable).
(e)    purchases by the Borrower of Equity Interests of the Borrower from former
employees, officers and directors (or any spouses, ex-spouses or estates of any
of the foregoing) with respect to Equity Interests of the Borrower so long as
the aggregate amount of all such repurchases does not exceed $10,000,000 during
the term of this Credit Agreement;
provided, however, that, notwithstanding anything to the contrary in this
Section 7.06, the Borrower or any Material Subsidiary shall not make any
Restricted Payment on any preferred stock of the Borrower or any Material
Subsidiary other than pursuant to Section 7.06(d).
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Restatement Date or any business substantially
related or incidental thereto.
7.08    Transactions with Affiliates. Except for transactions in connection with
a Permitted Receivables Financing and transactions permitted hereunder, enter
into any transaction of any kind with any Affiliate of the Borrower, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Material Subsidiary as would
be obtainable by the Borrower or such Material Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate. In
addition, if any such transaction or series of related transactions involves
payments in excess of $5,000,000 in the aggregate, the terms of these
transactions must be disclosed in advance to the Administrative Agent (other
than ordinary course asset sales between the Loan Parties and any other asset
sales between Loan Parties related to the Loan Parties’ operational
restructuring).
7.09    Burdensome Agreements; Material Contract. (a) Enter into or permit to
exist any Contractual Obligation (other than the Loan Documents and the ABL Loan
Documents) that (i) limits the ability (A) of any Material Subsidiary to make
Restricted Payments to a Loan Party or to otherwise transfer property to or
invest in a Loan Party, (B) of any Subsidiary to Guarantee the Indebtedness of
the Borrower under this Agreement or (C) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person in
favor of the Administrative Agent; provided, however, that this clause (C) shall
not prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(g) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; (ii) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person other
than obligations under the Loan Documents, ABL Loan Documents or obligations
secured by any other Liens permitted under Section 7.01; or (iii) prohibits the
creation of a Lien on any of the Borrower’s or any Material Subsidiary’s
properties or other assets in favor of Administrative Agent, on behalf of itself
and Lenders, as additional collateral for the Obligations, except operating
leases, Capitalized Leases or licenses which prohibits Liens upon the assets
that are subject thereto and agreements governing Liens permitted under this
Section 7.09 or 7.02(g), except, in each case, for any agreement in effect (1)
on the Restatement Date and set forth on Schedule 7.09 or (2) at the time any
Material Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person




--------------------------------------------------------------------------------



becoming a Subsidiary of the Borrower; or (b) change or amend, modify or
supplement the terms of or terminate or agree to terminate any Material
Contract, other than amendments and other modifications which would not
reasonably be expected to materially and adversely affect the interest of the
Administrative Agent or any Lender.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00 to 1.00.
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period of four fiscal quarters of the Borrower set forth
below to be greater than 3.75 to 1.00.
7.12    [Intentionally Omitted].
7.13    Amendments of Organization Documents. Amend any of its Organization
Documents in a manner materially adverse to the Administrative Agent or the
Lenders.
7.14    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP or (b) fiscal year; provided,
however, that Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to a “4/4/5” fiscal year, in which case, Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, amend
this Agreement as reasonably necessary to reflect such change in fiscal year.
7.15    Prepayments, Etc. of Junior Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, refinance, refund, renew or extend, or make any payment, in each case,
in violation of any subordination terms of any Junior Indebtedness.
7.16    Amendment, Etc. of Indebtedness. Amend, modify or change in any manner
any term or condition of any Indebtedness set forth in Schedule 7.02, except for
any amendment, refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(e).
7.17    Hazardous Materials. Cause or permit a Release of any Hazardous Material
on, at, in, under, above, to, from or about any of the real estate owned, leased
subleased or used by any Loan Party where such Release would (a) violate in any
respect, or form the basis for any Environmental Liabilities under, any
Environmental Laws or Environmental Permits or (b) otherwise adversely impact
the value or marketability of any of such real estate or any of the Collateral,
other than such violations or Environmental Liabilities that could not
reasonably be expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------



7.18    Cancellation of Indebtedness. Cancel any claim or debt owing to it,
except for reasonable consideration negotiated on an arm’s length basis and in
the ordinary course of its business consistent with past practices.
7.19    No Speculative Transactions. Engage in any transaction involving
commodity options, futures contracts or similar transactions, except solely to
hedge against fluctuations in (a) the prices of commodities owned or purchased
by it or (b) interest rates, provided any such transaction is consistent with
the Loan Parties’ hedging policies existing as of the Restatement Date.
7.20    ERISA. Except as could not reasonably be expected to result in a
Material Adverse Effect, the Borrower shall not, nor shall it permit any ERISA
Affiliate to, cause or permit to occur (a) an event that could result in the
imposition of a Lien under ERISA or (b) an ERISA Event.
7.21    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary or Affiliates, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, Syndication Agent, Book Manager otherwise) of Sanctions.
7.22    Permitted Receivables Financing Subsidiaries. Permit any Permitted
Receivables Financing Subsidiary to engage in any activities or to incur any
Indebtedness, guaranty, Liens or any other obligations, in each case except as
otherwise permitted under the definition of Permitted Receivables Financing
Subsidiaries.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any one or more of the following events shall
constitute an Event of Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
pay within three Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or (iii) pay within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.10, 6.11,
6.12, 6.14, or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of the Borrower’s knowledge thereof or
notice thereof by the Administrative Agent to the Borrower; or




--------------------------------------------------------------------------------



(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (and in all respects if any such representation or
warranty is already qualified by materiality) when made or deemed made; or
(e)    Cross-Default. (i) The Borrower or any Material Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder), including the ABL Credit Agreement, having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the $5,000,000, or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or Guarantee, including the ABL
Credit Agreement, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding $5,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer has been notified of the potential claim and does not deny coverage), or
(ii) any one or more non-monetary final judgments that have, or




--------------------------------------------------------------------------------



could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any Material Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $5,000,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$5,000,000; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations as to
which no claim has been asserted), ceases to be in full force and effect; or any
Loan Party contests in writing the validity or enforceability of any provision
of any Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any provision of any Loan Document (other
than as a result of repayment in full of the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted)), or
purports in writing to revoke, terminate or rescind any provision of any Loan
Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01, including the Liens granted on the
ABL Priority Collateral) on any material Collateral purported to be covered
thereby, except to the extent (i) that any such perfection or priority is not
required by any Loan Document or (ii) except as to Collateral consisting of real
property, any Liens referred to in the respective title insurance policy.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(b)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;






--------------------------------------------------------------------------------



provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.
8.03    Application of Funds. Subject to the Intercreditor Agreement, after the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge
Agreements, ratably among the Lenders and the Hedge Banks in proportion to the
respective amounts described in this clause Fourth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT




--------------------------------------------------------------------------------



9.01    Appointment and Authority. (n) Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel,




--------------------------------------------------------------------------------



may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through




--------------------------------------------------------------------------------



any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in




--------------------------------------------------------------------------------



taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, the Syndication Agents or the Book Manager listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Hedge Bank) irrevocably authorize the Administrative
Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations (other than




--------------------------------------------------------------------------------



contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01;
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j) (or to release any such Lien if
the respective holder of a Lien on such property will not agree to a
subordination agreement).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.
9.11    Secured Hedge Agreements. No Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank.
ARTICLE X
MISCELLANEOUS




--------------------------------------------------------------------------------



10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i) or (d)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Lenders;
(c)    extend or increase the Commitment of any Lender without the written
consent of such Lender;
(d)    postpone any date fixed by this Agreement (including extension of the
Maturity Date) or any other Loan Document for any payment (excluding mandatory
prepayments) of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
(f)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or (ii)
the order of application of any prepayment of Loans among the Facilities from
the application thereof set forth in the applicable provisions of
Section 2.03(b), in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of the Required Lenders of such
Facility;
(g)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Lenders”
without the written consent of each Lender under the Facility;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;




--------------------------------------------------------------------------------



(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
(j)    impose any greater restriction on the ability of any Lender under the
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder. In addition,
notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Administrative Agent, the Borrower and the Additional Lenders
providing the relevant Additional Loans and/or Additional Commitments to permit
the Additional Facility Amendment in accordance with Section 2.12.
In the event the Borrower replaces a Non-Consenting Lender in accordance with
Section 10.13, such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this
paragraph).
10.02    Notices; Effectiveness; Electronic Communications. (o) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).




--------------------------------------------------------------------------------



(b)    Electronic Communications. Notices and other communications to the
Lenders and hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the




--------------------------------------------------------------------------------



Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on




--------------------------------------------------------------------------------



its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver. (h) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, Arrangers and their respective Affiliates (including the
reasonable fees, charges and disbursements of a single lead counsel and local
counsels (limited to one local counsel in each jurisdiction) for the
Administrative Agent and the Arrangers), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), and
shall pay all reasonable fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), Arrangers, the Syndication
Agents, the Book Manager, each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any other Indemnitee, and regardless of
whether any




--------------------------------------------------------------------------------



Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub‑agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub‑agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
(g)    The provisions of this Section 10.04 shall not apply with respect to
Taxes, which shall be governed solely by Section 3.01 hereof.




--------------------------------------------------------------------------------



10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loans at the time owing to it); provided,
that unless a Default under Sections 8.01(a), 8.01(f) or 8.01(g) has occurred
and is continuing, Lenders shall not assign any Loan to any entity whose primary
business is in direct competition with the Borrower (and which has been
identified in the letter from the Borrower to the Arrangers, dated as of
February 15, 2013, a copy of which has been received by the Administrative Agent
and is available for inspection upon request by any Lender), it being agreed
that any sale or assignment of any Loan to any financial institution that owns
any such competitor shall not be prohibited under this sentence, and the
Borrower shall receive notice of any such assignment and any such assignee shall
be subject to additional restrictions on access to confidential information
reasonably required by the Borrower; provided, further, that any such permitted
assignment shall be subject to the following conditions:




--------------------------------------------------------------------------------



(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it under such Facility or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed; and, if the Borrower shall not respond within
5 Business Days of receipt of a request for consent, the Borrower shall be
deemed to have consented to it); provided, however, that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed; and, if the Borrower shall not respond within 5 Business Days of
receipt of a request for consent, the Borrower shall be deemed to have consented
to such assignment) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together




--------------------------------------------------------------------------------



with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; provided that
notwithstanding the foregoing each of Chicago Title Insurance Company, Fidelity
National Title Insurance Company and Commonwealth Land Title Insurance Company
shall constitute an Eligible Assignee but provided further that such Persons’
voting rights as Lenders shall be limited to the lesser of the aggregate Loans
held by such Persons or twenty percent of the total outstanding Loans, without
giving effect to any Loans held by such Person in excess of twenty percent in
calculating the Total Outstandings.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, and the surrender by the assigning Lender of its Note,
the Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amounts of,
and interest on, the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural




--------------------------------------------------------------------------------



person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document




--------------------------------------------------------------------------------



or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.12(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its respective Affiliates may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum




--------------------------------------------------------------------------------



Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any Lender becomes a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender




--------------------------------------------------------------------------------



to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
Any Lender being replaced pursuant to this Section 10.13 shall (i) execute and
deliver an Assignment and Assumption with respect to such Lender’s outstanding
Loans and (ii) deliver any Notes evidencing such Loans to the Administrative
Agent or Borrower. Pursuant to such Assignment and Assumption, (A) the assignee
Lender shall acquire all or a portion, as the case may be, of the assigning
Lender’s outstanding Loans, (B) all obligations of the Borrower owing to the
assigning Lender relating to the Loans so assigned shall be paid in full as
referred to above concurrently with such Assignment and Assumption and (C) upon
such payment, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, except with respect to indemnification provisions under
this Agreement, which shall survive as to such assigning Lender. In connection
with any such replacement, if any Lender proposed to be replaced does not
execute and deliver to the Administrative Agent a duly executed Assignment and
Assumption reflecting such replacement within a reasonable time (after giving
consideration to the circumstances of such proposed replacement) after a request
therefor from the Administrative Agent, then such Lender proposed to be replaced
shall be deemed to have executed and delivered such Assignment and Assumption
without any action on the part of such Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




--------------------------------------------------------------------------------



10.14    Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER




--------------------------------------------------------------------------------



LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, the Syndication
Agents and the Book Manager, are arm’s-length commercial transactions between
the Borrower, the other Loan Parties and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers, the Syndication Agents and
the Book Manager, on the other hand, (B) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Borrower and the other
Loan Parties is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers, the
Syndication Agents and the Book Manager is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or the other Loan Parties or any of their respective
Affiliates, or any other Person and (B) none of the Administrative Agent, the
Arrangers, the Syndication Agents and the Book Manager has any obligation to the
Borrower or the other Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Administrative Agent, the Arrangers, the Syndication Agents and the Book
Manager and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
the other Loan Parties and their respective Affiliates, and none of the
Administrative Agent, the Arrangers, the Syndication Agents and the Book Manager
has any obligation to disclose any of such interests to the Borrower and the
other Loan Parties or and of their respective Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and each of the Arrangers, the Syndication
Agents and the Book Manager with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be




--------------------------------------------------------------------------------



deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
10.18    Patriot Act. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.
10.19    Time of the Essence. Time is of the essence of the Loan Documents.
10.20    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Administrative Agent
pursuant to this Agreement and the other Loan Documents and the exercise of any
right or remedy by the Administrative Agent hereunder or thereunder are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of this Agreement (or any other Loan Document) and the
Intercreditor Agreement, the terms of the Intercreditor Agreement shall govern
and control.








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 
REMY INTERNATIONAL, INC., as Borrower
 
 
 
By:
/s/ Fred Knechtel
 
Name:
Fred Knechtel
 
Title:
Senior Vice President and Chief Financial Officer











--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
By:
/s/ Paley Chen
 
Name:
Paley Chen
 
Title:
Vice President









--------------------------------------------------------------------------------







 
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED, as Joint Lead Arranger and
Book Manager
 
 
 
By:
/s/ Matthew Tugwell
 
Name:
Matthew Tugwell
 
Title:
Director











--------------------------------------------------------------------------------



 
UBS SECURITIES LLC, as Joint Lead Arranger and Co-Syndication Agent
 
 
 
By:
/s/ John C. Duggan
 
Name:
John C. Duggan
 
Title:
Managing Director
Leveraged Capital Markets
 
 
 
By:
/s/ Francisco Pinto-Leite
 
Name:
Francisco Pinto-Leite
 
Title:
Managing Director













--------------------------------------------------------------------------------



 
WELLS FARGO SECURITIES, LLC, as Joint Lead Arranger
 
 
 
By:
/s/ Jacob Petkovich
 
Name:
Jacob Petkovich
 
Title:
Director







--------------------------------------------------------------------------------



 
DEUTSCHE BANK SECURITIES INC., as Joint Lead Arranger and Co-Syndication Agent
 
 
 
By:
/s/ Frank Fazio
 
Name:
Frank Fazio
 
Title:
MD
 
 
 
By:
/s/ Edwin E. Roland
 
Name:
Edwin E. Roland
 
Title:
MD













--------------------------------------------------------------------------------



 
WELLS FARGO BANK, N.A., as Co-Syndication Agent
 
 
 
By:
/s/ Jacob Petkovich
 
Name:
Jacob Petkovich
 
Title:
Director







--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A., as a Lender:
 
 
 
By:
/s/ Brian Lukehart
 
Name:
Brian Lukehart
 
Title:
Director







